 53325 NLRB No. 2MDI COMMERCIAL SERVICES1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We also find no merit in the Respondent™s allegations that thejudge™s resolutions of credibility, findings of fact, and conclusions
of law are the result of his bias and lack of objectivity. There is no
basis for finding that bias or lack of objectivity exists merely be-
cause the judge resolved important factual conflicts in favor of the
General Counsel™s witnesses. NLRB v. Pittsburgh Steamship Co.,337 U.S. 656, 659 (1949).No exceptions were filed to the judge™s findings that Edward andRegina Saric were not supervisors within the meaning of Sec. 2(11)
of the Act.2On Friday, October 28, 1994, the Respondent received a copy ofthe Union™s representation petition and learned about the Union™s
campaign and the Sarics™ purported union involvement. When Bunn
was out of town on business on that day, two supervisors told her
that the Sarics were signing up employees and handing out union
cards outside the plant at a local convenience store. However, this
information about the Sarics was not entirely accurate. The judge
found that Edward had signed a union card in the presence of other
employees, but neither Saric had engaged in any union solicitation
of employees as of October 31.MDI Commercial Services and International Broth-erhood of Electrical Workers, Local 160, AFLŒ
CIO. Case 18ŒCAŒ13580November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn January 17, 1997, Administrative Law JudgeWilliam J. Pannier III issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge™s rulings,
findings,1and conclusions as modified and to adoptthe recommended Order.We adopt the judge™s findings and conclusions thatthe Respondent committed violations of Section 8(a)(1)
and (3) of the Act in response to the union organizing
activities of its employees. One such violation involved
the unlawful termination of employee Edward Saric.
We agree with the judge™s finding of this violation for
the following reasons.Until October 31, 1994, Edward and his wife ReginaSaric worked for the Respondent at its Grand Rapids
facility. On that date, their employment ceased. As
more fully described in his decision, the judge found,
and we agree, that Regina did not voluntarily quit her
employment but rather that Lorraine Bunn, the plant
manager, unlawfully discharged her.Before she left the plant that morning, Regina spokewith Edward. She told him that she was leaving work
because she had a big headache from Bunn™s earlier
‚‚harassment™™ about her distribution of a materials
safety report to employees. Not long after he spoke
with his wife, Edward saw Bunn while he was work-
ing inside the plant, and she asked him where Regina
was. He said that Regina had gone home because of
a headache. Bunn replied, ‚‚Well, that™s an unexcused
absence. That™s good.™™ Nothing more was said, andEdward continued with his work. About 10 to 15 min-utes later, Supervisor Catlett approached Edward and
told him to report to the office.Bunn was waiting for Edward in the office. Edwardcredibly testified that Bunn began by asking what was
going on with Regina and him about this ‚‚union
crap.™™ In reply, Edward denied any knowledge about
this subject. Edward credibly testified that Bunn then
said that she knew that the Sarics were organizers and
she would not ‚‚tolerate™™ such activities.2The conversation continued with Bunn asking Ed-ward to return the plant building keys which he used
to perform his job because she was purportedly con-
cerned about the safety of the building and she could
not trust him anymore. She assured him that his job
duties would remain the same. Her unanticipated com-
ments so disturbed Edward that he said that he was
quitting his employment. Bunn readily accepted his
resignation. She gave him a blank termination request
form which he immediately completed and signed.The judge found that Bunn had to know that her ac-tions would greatly affect Edward and raise heightened
concern about the security of his job assignments. He
also discredited Bunn™s asserted explanation for having
Edward relinquish his keys and her feigned attempts to
assure him that his job responsibilities would remain
the same. On this point, the judge found that Bunn™s
new concern about building safety and security, which
was allegedly prompted by Regina™s departure with a
headache that day, made no sense now and could not
have made any sense to Edward on October 31. The
judge stated, inter alia, that ‚‚[i]n these circumstances,
it would not be illogical for an employee to believe
that his termination was imminent because he had en-
gaged in statutorily protected activities.™™ We agree
withthis rationale. Although Bunn did not directly

state that Edward was ‚‚discharged™™ that morning, her
statements and actions would reasonably lead Edward
to believe that he was soon to be discharged. See
Ridgeway Trucking Co., 243 NLRB 1048, 1049(1979). Accord: Romar Refuse Removal, 314 NLRB658, 670 (1994) (and cases cited therein).In Ridgeway Trucking Co., an employer told itsdrivers who were engaged in a protected work stop-
page to leave the premises unless they were going to
go to work. The Board concluded that this statement
constituted an unlawful discharge of the drivers. InVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00053Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Edward testified as follows:QUESTION(By General Counsel): .... So 
let me ask you alittle bit about what happened on your last day of work. ...

Why don™t you go through the day with me?....
ANSWER(By Edward Saric): And so I went into the office,sat down and Lorraine just started about this union, what isgoing on, what are you two up to, all this union crap. She won™t
tolerate any union activities. She just didn™t want to hear about
it. ... So I said I don™t know anything about [the] union. I

don™t want to jeopardize anything and she asked for the keys of
the building from me. I said ‚‚Why would you need my keys?™™
She said, ‚‚Well,™™ she said, she can™t trust me with my work
anymore. She needs somebody responsible forŠto do these du-
ties and I was real surprised because nobody ever had any com-
plaints about my work. Nobody ever said anything that I did
wrong or anything to that matter.....
QUESTION: .... So 
she asked for your keys back and thendid you give her your keys back?ANSWER: Yeah, I gave her my keys. I had a set of keys onmy keychain. I gave her that and some other keys were in my
locker so I went back to take those keys and I gave her back
everything, and I asked her to use the phone to call my wife
because we drive to work in [the] same vehicle and she left ear-
lier. So I called my wife and told her to come and pick me up
because I didn™t have a way to get home, and after I finished
the conversation Lorraine was in the other office, opened [the]
door and she just said, ‚‚So you are quitting?™™ Those were her
words.I said, ‚‚Well, I needed a ride home and,™™ I said, ‚‚you tookmy duties away, my keys.™™ I said, ‚‚What else is there for me.™™
I said, ‚‚Yeah, I might as well. I™ll quit.™™ And she already had
some paper there that she gave me to sign and said that™s just
a formality or something, and I was just angry and disappointed
in the way she acted and the anger and I just signed the paper
and I walked out.QUESTION: Okay. Why did you call your wife after sheŠafterLorraine Bunn asked for your keys back and you said you went
in and called your wife to pick you up. Why did you do that?ANSWER: Well, after she took my keys away and I believe therest of my dutiesŠthose were one of the main duties that I had.
I believed I had no work there even though she didn™t say it
yet but I just believed there was nothing else for me so I would
go home for that day at least just to let her cool down and see
what will happen tomorrow morning.reaching this conclusion, the Board applied the follow-ing test.The test for determining ‚‚whether [an employ-er™s] statements constitute an unlawful discharge
depends on whether they would reasonably lead
the employees to believe that they had been dis-
charged™™ and ‚‚the fact of discharge does not de-
pend on the use of formal words of firing. ...

It is sufficient if the words or actions of the em-
ployer would logically lead a prudent person to
believe his tenure has been terminated.™™ [Foot-
notes omitted.]In the instant case, Edward was ordered, without ex-planation, to Bunn™s office. He last spoke with her
only a short while earlier, and her comments that it
was ‚‚good™™ that his wife had ‚‚an unexcused ab-
sence™™ suggested difficulties ahead for Regina Saric.Against this backdrop, his meeting with Bunn took
place. She immediately chastised him and his wife for
engaging in union activity, which she derogatorily re-
ferred to as ‚‚union crap.™™ She then accused the Sarics
of being ‚‚organizers,™™ which suggested that Edward
had taken a leadership role in the union movement.
Next, in very clear terms, Bunn communicated a strong
animosity toward union activities by admonishing Ed-
ward that she would not ‚‚tolerate™™ such activities. It
was not too difficult a leap for Edward to perceive, at
that point, that he was in very deep trouble with Bunn
over this union matter. Bunn quickly confirmed his
fear of reprisal. Bunn abruptly asked Edward to return
the plant building keys to her. She coupled her request
with the pointed statement about not being able to trust
him anymore. Bunn thus made it obvious to Edward
that his employment was in jeopardy because the nec-
essary foundation of trust between employee and boss
was no longer present. She did not dispel this notion
when she had him immediately sign a resignation
form. Accordingly, on the basis of the foregoing, we
find that the Respondent effectively discharged Edward
Saric in violation of Section 8(a)(3) and (1) of the Act.The Respondent argues that Edward quit his em-ployment because he was angered by the forced sur-
render of the plant keys. Although we acknowledge
that Edward was very upset about returning his keys
to Bunn that day, we note that Edward™s testimony
supports our view that Bunn™s statements and actions
(which are described above) coupled with her request
for the plant keys actually led him to reasonably be-
lieve that his discharge was imminent.3Accordingly, on the basis of the foregoing, we findthat the Respondent effectively discharged Edward
Saric in violation of Section 8(a)(3) and (1) of the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, MDI Commercial Services,
Grand Rapids, Minnesota, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Polly Misra, Esq,, for the General Counsel.Donald W. Selzer, Jr. and Andrew J. Voss, Esqs.(Oppenheimer, Wolff & Donnelly), of St. Paul, Minnesota,appearing for the Respondent.Lynnie Martin, Esq., of Grand Rapids, Minnesota, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEWILLIAMJ. PANNIERIII, Administrative Law Judge. Iheard this case in Grand Rapids, Minnesota, on August 20VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00054Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 55MDI COMMERCIAL SERVICES1The unopposed motion to correct record is granted.2Respondent admits that it is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7) of the Act. That admis-
sion is based on the admitted factual allegations that, in the course
of its business operations during the 12-month period ending on Au-
gust 30, 1995, Respondent derived gross revenues in excess of
$500,000 and, during that same period, purchased goods valued in
excess of $50,000 from suppliers located in Minnesota which, in
turn, had purchased those goods directly from sources located out-
side of the State of Minnesota and, further, sold goods valued in ex-
cess of $50,000 to Minnesota customers which, then, sold those
same goods directly to customers located outside of Minnesota.3There is some indication in the record that, by the time of thehearing, the Grand Rapids facility was being operated as part of
MDI Government Services.4At all material times, the Union has been a labor organizationwithin the meaning of Sec. 2(5) of the Act.5That petition was withdrawn on November 9, 1994, to be re-placed with a new petition filed on that same date in Case 18ŒRCŒ
15678.through 23, 1996. On August 30, 1995, the Regional Directorfor Region 18 of the National Labor Relations Board (the
Board) issued a complaint and notice of hearing, based on
an unfair labor practice charge filed on April 25, 1995, alleg-ing violations of Section 8(a)(1) and (3) of the National
Labor Relations Act (the Act). All parties have been afforded
full opportunity to appear, to introduce evidence, to examine
and cross-examine witnesses, and to file briefs. Based on the
entire record,1on the briefs which were filed, and on my ob-servation of the demeanor of the witnesses, I make the fol-
lowingFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWI. THEALLEGEDUNFAIRLABORPRACTICES
A. IntroductionMinnesota Diversified Industries or MDI, Inc. (MDI) wasfounded by John DuRand, its president, and has operated for
more than two decades. During approximately 1992 a deci-
sion was made to form two Minnesota subsidiary corporate
divisions. They would provide careers for disabled people
and, also, for disadvantaged persons living in so-called core-
city areas. Both subsidiaries would be nonprofit corporations
which meant that neither subsidiary would have shareholders.
Instead, any profit would either be reinvested or distributed
to employees of the subsidiary, as determined by each™s
board of directors.Each of the two subsidiaries serviced different types ofcustomers. One, MDI Government Services, would seek con-
tracts under Federal legislation which set aside contracts for
nonprofit corporations which agreed that at least 75 percent
of the work force would be comprised of disabled and dis-
advantaged individuals. The other subsidiary would seek con-
tracts to assemble and package a variety of products for pri-
vate commercial enterprises. That subsidiary became MDI
Commercial Services (Respondent).2Once those two cor-porate subsidiaries had been formed, MDI became a non-
operating parent company, managing assets and performing
research and development of new enterprises.As part of the restructuring, construction of two plants wasundertaken: one in Hibbing, Minnesota, and the other in
Grand Rapids, the facility at issue in the instant case. Financ-
ing for that construction was provided by Blandin Founda-
tion. It extended a project related investment of $1.2 million
for construction of the Grand Rapids facility and of $500,000
for construction of the Hibbing facility. In reality those were
loans which could be converted into grants, and forgiven,
only so long as certain criteria were satisfied. If not, repay-ment of 20 percent of principal, plus interest, had to be madeannually.The Grand Rapids facility opened during early 1994. Theoriginal plans contemplated operation there of an electronic
data process and management program, called remote bar
coding, for the United States Postal Service. In consequence,
that facility was to be operated by MDI Government Serv-
ices. The Postal Service contract did not materialize, how-
ever. As a result, commercial customers were sought for that
facility and, in turn, operations there began, and were contin-
ued during 1994 and, at least, during the first half of 1995,
by Respondent.3As will be seen, fluctuations occurred inbusiness at Grand Rapids and, in turn, that led to fluctuations
in employment there.Staffing at Grand Rapids commenced on February 1, 1994.In light of the complaint™s allegations, certain individuals
should be identified at the outset. Edward SaricŠan alleged
discriminatee whom Respondent contends, contrary to the
General Counsel, had been a statutory supervisor when em-
ployed by itŠwas hired on February 1. His wife ReginaŠ
also an alleged discriminatee whom Respondent contends,
contrary to the General Counsel, had been a statutory super-
visorŠwas hired on June 13, 1994. On April 4, 1994, Re-
spondent hired Russell Edward Catlett as an assembly work-
er. He was elevated to the position of line lead during the
latter half of the following September. Similarly, Carol Fink
was hired as an assembly worker on June 6, 1994, and was
promoted to line lead during the latter half of the following
September or during early October. On April 7, 1994, Lor-
raine Bunn was hired as plant manager for the Grand Rapids
facility. On September 1, 1994, James Maher became Re-
spondent™s president and chief operating officer. The parties
agree that at all times material to the allegations in the in-
stant proceeding, Maher, Bunn, Fink, and Catlett, as well as
John DuRand, had been statutory supervisors and agents of
Respondent.In late September or early October 1994, one or more ofRespondent™s employees contacted International Brotherhood
of Electrical Workers, Local 160, AFLŒCIO (the Union).4An organizing campaign ensued, leading to filing of a rep-
resentation petition in Case 18ŒRCŒ15673 on Tuesday, Octo-ber 25, 1994. The parties stipulated that, according to the
certified return receipt, a copy of that petition had been re-
ceived by Respondent on Friday, October 28.5The complaint alleges that on the following Monday, Oc-tober 31, Respondent violated the Act because Bunn
assertedly threatened Edward Saric by saying that she knew
who had started the Union™s organizing campaign and would
not tolerate it, coercively interrogated Saric, said that she
could no longer trust him, took away his plant keys and re-
moved some of his duties, and otherwise invited him to quit.
In fact, Saric did resign that day. The General Counsel ar-
gues that, in the circumstances, his resignation had con-
stituted a constructive discharge which violated SectionVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00055Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Evidence of identities of recalled and newly hired employees isprovided from four sets of documents: G.C. Exhs. 12, 13, 14, and
26, all of which were prepared by, or on behalf of, Respondent.
Comparison of the four multipage exhibits, however, discloses some
disparities among them with regard to certain names. I draw no ad-
verse inference from those disparities, nor should any such inference
be drawn in light of the numbers of individuals involved. Indeed,
none of the disparities are particularly material to resolution of the
issues presented by the complaint™s allegations. Still, anyone review-
ing this decision, and record on which it is based, should be aware
that review of merely a single exhibit, or even of two or three of
them, will not suffice to provide firm conclusions concerning the sta-
tus of all employees recalled and hired by any particular date.8(a)(3) and (1) of the Act. Also on October 31 alleges thecomplaint, Respondent unlawfully discharged Edward Saric™s
wife, Regina. The complaint further alleges that, on Novem-
ber 1, 1994, Line Lead Catlett threatened that adverse action,
including termination, would be suffered by employees who
engaged in activities supporting the Union. In addition, on
and after that date, Catlett is alleged to have threatened that
DuRand hated unions and would close the Grand Rapids
plant if the Union was selected by employees there as their
collective-bargaining representative.After becoming Respondent™s president and chief operat-ing officer on September 1, 1994, Maher began making peri-
odic trips to the Grand Rapids facility, initially on ‚‚an intro-
ductory visit™™ in mid-September, he testified, and thereafter
pursuant to a commitment for periodic visits there. For ex-
ample, he testified that he returned to Grand Rapids for an-
other visit during early to mid-October, on November 4,
again on November 9, and during early December 1994.
There also was another November visit during which
DuRand accompanied Maher.On each of those occasions, Maher met with Respondent™semployees. The complaint alleges that he unlawfully interro-
gated employees as to why they supported the Union, solic-
ited and promised to remedy employees™ grievances, encour-
aged employees to abandon the Union in favor of an em-
ployee committee, and threatened that while he would like
to see wage increases and improvements in employment
terms and conditions, nothing could happen so long as the
union situation existed. Moreover, it is alleged that, when he
had visited the Grand Rapids facility, DuRand had threatened
that wages might go up without a union, but that wages
would go down if employees selected the Union to represent
them.The complaint alleges that during a November or Decem-ber 1994 conversation, Bunn prohibited an employee from
talking with coworkers about the Union and, during that
same conversation, Fink coercively interrogated that em-
ployee about what was going on with the Union. On Decem-
ber 13, 1994, it is further alleged, Catlett engaged in surveil-
lance of the Union™s meeting with Respondent™s employees
and, further, again threatened that Respondent would close
because of the Union.The representation election arising from the petition inCase 18ŒRCŒ15678 was conducted on December 16, 1994.
Twenty ballots were cast in favor of the Union, but 53 em-
ployees voted against representation by it. The complaint al-
leges that on the day before that election, Respondent issued
an unlawfully motivated disciplinary warning notice to
known union supporter Thomas E.Manthey.
On January 18, 1995, Respondent laid off most GrandRapids employees. The General Counsel does not challenge
the legality of Respondent™s motivation for having done so,
given the lack of work then existing at Grand Rapids. How-
ever, though almost all of the layoffs had been characterized
as temporary, three of them were announced to be perma-
nent: those of Ricky Thayer, Keith L. Hawkinson, and Den-nis Morgan. While the legality of Respondent™s motive for
permanently laying off Morgan is not contested, the com-
plaint alleges that the permanent layoffs of Thayer and
Hawkinson had been motivated by considerations unlawful
under the Act.As business picked up during the late winter and springof 1995, Respondent periodically recalled employees whom
it had laid off on January 18, 1995. In addition, it began hir-
ing new employees on April 3, 1995. By April 26, it had
hired almost 60 new employees.6Yet, not until April 24 didRespondent recall general assembly and packaging workers
Michelle R. Bibeau, Shawnee Johnson, LaVonne MacAdams,
Thomas E. Manthey, Bobbi McNeil, Anthony Parker, Mi-
chael F. Steffes, Paul O. Thompson, and Richard A.
Yuenger. And it was not until April 26 that general assembly
and packaging worker Douglas Jaeger was recalled. All of
them had been supporters of the Union and, in consequence,
the General Counsel alleges that Respondent had delayed re-
calling them from layoff because each had ‚‚formed, joined,
or assisted the Union and engaged in other protected con-
certed activities, and to discourage employees from engaging
in these activities.™™B. The Status of Edward and Regina Saric‚‚[T]he Taft-Hartley amendments exclude supervisors fromthe protection of the Act.™™ Beasley v. Food Fair of NorthCarolina, Inc., 416 U.S. 653, 656 (1974). Accordingly, ‚‚su-pervisors are generally excluded from the Act™s coverage,™™Pontiac Osteopathic Hospital, 284 NLRB 442, 442 (1987),and, under the Act, employers possess ‚‚the right to dis-
charge [their] supervisors because of their involvement in
union activities or union membership[.]™™ (Citations omitted.)
Florida Power & Light Co. v. Electrical Workers IBEW
Local 641, 417 U.S. 790, 808 (1974). These principles pro-vide the basis for Respondent™s threshold argument that,
whatever may have been said to Edward Saric and whatever
personnel actions may have been directed against the Sarics,
there can be no conclusion, based on those statements and
actions, that the Act had been violated. For, contends Re-
spondent, both Sarics had been statutory supervisors while
employed by it.‚‚[T]he burden of proving that an individual is a supervisoris on the party alleging such status™™ (citation omitted) and,
in evaluating whether or not that burden has been met,
‚‚[t]he Board has a duty not to construe the statutory lan-
guage too broadly because the individual found to be a su-
pervisor is denied the employee rights that are protected by
the Act.™™ (Citation omitted.) Azusa Ranch Market, 321NLRB 811 (1996). Here, a preponderance of the credible
evidence fails to support Respondent™s contention that Ed-
ward and Regina Saric, or either of them, had been a statu-
tory supervisor while employed by it at Grand Rapids. To
the contrary, the testimony of Respondent™s witnessesŠespe-
cially that of Bunn, Maher, and CatlettŠappeared to be noVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00056Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 57MDI COMMERCIAL SERVICESmore than an effort to construct a defense to the alleged un-fair labor practices directed against the Sarics.Edward Saric had been one of the first persons employedat Grand Rapids by Respondent. In fact, he had begun work-
ing at the facility there a few days before it opened for oper-
ations. Yet, although he had been interviewed by Lisa
Lovelein Stock, then MDI™s director of employee services, at
no point when she testified as Respondent™s witness did
Stock claim that she had interviewed Saric for a supervisory
position.Maher testified that, when he had become Respondent™spresident and chief operating officer, he had understood Ed-
ward Saric™s title to be that of ‚‚Maintenance manager.™™
After Saric left Respondent™s employment on October 31,
1994, Respondent prepared and posted a job description
which recited that there was a vacancy for ‚‚Maintenance
Lead.™™ As mentioned in subsection A, above, ‚‚lead™™ is the
title which undisputed statutory Supervisors Catlett and Fink
possessed at all times material to the Complaint™s allegations.
Yet, ‚‚it is Board law that an employee™s title does not deter-
mine his status.™™ Waterbed World, 286 NLRB 425, 426(1987). ‚‚The important thing is the possession and exercise
of actual supervisory duties and authority and not the formal
title.™™ NLRB v. Southern Bleachery & Print Works, 257 F.2d235, 239 (4th Cir. 1958), cert. denied 359 U.S. 911. Accord:
NLRB v. Harmon Industries, 565 F.2d 1047, 1051 (8th Cir.1977).As to his duties, Edward Saric testified that, using keysgiven to him by Respondent, he would open the Grand Rap-
ids facility each workday, turn on the lights and check the
heating. At the end of the workday he would check to be
certain that ‚‚everything is right™™ and lock up. During work-
days, he testified, Saric maintained the physical condition of
the plant, including the landscaping. If ‚‚physical plant prob-
lems™™ arose, Saric testified that he would assess the situation
and recommend solutions. He also was responsible for devel-
oping jigs and fixtures so that particular jobsites would ac-
commodate employees™ disabilities. In sum, nothing dis-
closed by Edward Saric™s description of his duties showed
that anything which he had done involved exercise of any su-
pervisory power enumerated in Section 2(11) of the Act.Nor was such a showing made by Bunn™s description ofwork ordinarily performed by Edward Saric: ‚‚He was more
or less doing shipping and receiving, plant maintenance, all
the yard work around the plant. He would open the plant
from time to time. He would also build jigs and fixtures for
persons with disabilities to help them do jobs.™™ She testified
further that, ‚‚He was also responsible for the grounds, and
we had seeded a new lawn, so there was plenty of work tak-
ing care of the lawn.™™ Similarly, Catlett testified that Edward
Saric ‚‚was the maintenance man at the plant. He oversaw
theŠcleaning the building and whatever else. He was the
grounds worker, kind of a jack of all trades, and part-time
supervisor. He was considered a supervisor.™™ Of course, con-
sistent with the discussion above, conclusionary characteriza-
tions, such as the latter quoted portions of Catlett™s testi-
mony, ‚‚without supporting evidence, do[] not establish su-
pervisory authority.™™ (Citation omitted.) Sears, Roebuck &Co., 304 NLRB 193, 193 (1991).Shorn of such characterizations, nothing in the foregoingdescriptions of Edward Saric™s actual duties provides a basis
for concluding or inferring that he had functioned as otherthan a shipping and receiving employee, groundskeeper, andcustodian. That conclusion is fortified by the ‚‚Job Duties™™
portion of Respondent™s own above-mentioned vacancy post-
ing after Saric had resigned:1. Maintaining the overall excellent condition of thephysical plant including: floors, walls, woodwork, park-
ing lot, windows, lawn, shrubs and trees.2. Assisting the Plant Manager in setting up proce-dures and developing solutions [to] maintain the excel-
lent condition of the plant.3. Recognizing potential physical plant problems(equipment, safety, building) and recommending solu-
tions.4. Mowing with a riding lawn mower, moving snowwith a tractor and riding snow blower. Operation of the
sprinkler system, furnace and electrical systems.5. Developing jigs and fixtures as needed.
6. The coordination of work with supervisors withinthe plant and with employees in other divisions of
MDI.To be sure, such duties are important for operation of Re-spondent™s facility. Respondent appears to have recognized
as much. For, it regarded Edward Saric as part of its ‚‚man-
agement team™™ and included him in the periodic manage-
ment meetings conducted at Grand Rapids. Still, these are at
best secondary indicia of supervisory status under the Act.
See, e.g., NLRB v. Clark Manor Nursing Home Corp., 671F.2d 657, 659 (1st Cir. 1982); NLRB v. Koplin Bros. Co.,379 F.2d 488, 490 (7th Cir. 1967). Though aides in evaluat-
ing the existence of supervisory status, secondary indicia are
not substitutes for the statutorily prescribed powers of Sec-
tion 2(11) of the Act. That is, secondary indicia are not ‚‚ac-
corded litmus paper significance in the absence of solid evi-
dence of the actual possession of supervisory responsibility.™™
(Citation omitted.) Oil Workers v. NLRB, 445 F.2d 237, 242(D.C. Cir. 1971), cert. denied 404 U.S. 1039 (1972).Here, there is no evidence that Edward Saric possessedany of the powers enumerated in Section 2(11) of the Act.
Respondent points to testimony showing that, at one time,
Saric had recommended that Anthony Parker be selected to
work as Saric™s assistant and that, while doing so, Parker had
been told what to do by Saric and, further, that Saric had in-
structed Parker to redo whatever work the latter had per-
formed improperly. But, there are several points which ne-
gate any conclusion of supervisory status based on such testi-
mony.First, Edward Saric testified, without contradiction, that ithad been Bunn who had made the decision to select another
maintenance employeeŠ‚‚Lorraine just told me that I needed
help in maintaining the building ... so that means I

wouldn™t have to stay overtime to do the janitorial work™™Š
and that, once applications for the job had been received,
Bunn had given those applications to Saric and ‚‚asked [him]
if there was somebody that [he thought] would do a good
job[.]™™ After Saric said that he thought ‚‚Tony Parker would
be a good worker,™™ Bunn chose Parker for the maintenance
position. So far as the evidence shows, it had been Bunn
who retained authority to select Parker for the position, with
Saric serving no more than the role of ‚‚trusted non-
supervisory employee [who was] looked to for [a]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00057Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
suggestion[],™™ Northern Virginia Steel Corp. v. NLRB, 300F.2d 168, 172 (4th Cir. 1962), as to who might be qualified.Second, that conclusion is fortified by Saric™s undeniedtestimony that, after passage of about a month, Bunn had de-cided that she was not satisfied with Parker™s work and,
without ascertaining Saric™s opinion, removed Parker from
the maintenance position, replacing him with another individ-
ual. Saric™s opinion was not that time sought as to the quali-
fications of the replacement. Nor is there evidence that his
opinion had been sought with respect to any other transfer
of employee to another job. The Board has long held that it
does ‚‚not consider [a] few isolated instances, in view of the
record as a whole, to be sufficient to establish ...

possess[ion] of supervisory authority contemplated by Sec-
tion 2(11) of the Act.™™ Commercial Fleet Wash, Inc., 190NLRB 326, 326 (1971). See also NLRB v. Orr Iron, Inc.,508 F.2d 1305, 1307 (7th Cir. 1975). Consequently, even if
it could be concluded that Edward Saric had effectively rec-
ommended Parker™s selection for the maintenance job, that
single recommendation would not suffice to establish that
Saric had been a statutory supervisor, in light of the absence
of evidence that he had ever done so on any other occasion,
though obviously there had been an opportunity for him to
have done so following Parker™s removal as maintenance
worker.Third, Saric testified that he had shown Parker how to per-form the maintenance work and, whenever Parker had failed
to properly perform a particular task, would ‚‚tell him to fix
it up next time, or just get him back on the job to fix it
up[.]™™ Still, Parker had been performing work identical to
that which Saric had been performing. ‚‚Any direction or in-
struction [by Saric to Parker was] attributable essentially to
[Saric™s] familiarity with the operation of the™™ Grand Rapids
facility. Para-Chem Southern, Inc., 258 NLRB 265, 268(1981). Further, so far as the evidence shows, those dutiesŠ
maintaining the physical condition of the plant™s interior and
exteriorŠ‚‚were routine functions [which] need[ed] no re-
sponsible direction to carry them out,™™ Big Star No. 185,258 NLRB 300, 300 (1981), and there is no evidence that
Saric exercised direction of other than a routine nature, not
requiring exercise of independent judgment, based on other
than his own superior knowledge of what had to be done.
See, NLRB v. Harmon Industries, supra, 569 F.2d at 1049Œ1050; Consolidated Services, 321 NLRB 845 (1996).Even though Saric may have told Parker ‚‚to fix it up,™™whenever the latter incorrectly performed a maintenance
duty, there is no showing that such incidents had occurred
with any frequency. That is, that they had occurred other
than spasmodically. More significantly, there is no showing
that such incidents had any adverse affect on Parker™s em-
ployment record. To be sure, Bunn eventually took the main-
tenance job away from Parker. However, she never testified
that she had done so because of correction by Saric of main-
tenance work misperformed by Parker. And there is no basis
for inferring that Saric™s corrections, whatever their number,
had caused Bunn to replace Parker as maintenance worker.
Bunn never denied with particularity Saric™s testimony that
he had not been consulted by Bunn about that personnel ac-
tion.There is even less basis for concluding that Regina Sarichad been a statutory supervisor while employed by Respond-
ent. She had worked as a ‚‚secretary™™ in the office, testifiedCatlett. Bunn testified that Regina Saric did payroll, helpedcalculate productivity as a ratio of sales to labor, occasion-
ally answered the phone, collated, and filed materials, and,
in general, had served as Bunn™s assistant. Yet, Bunn never
claimed that she had delegated any supervisory powers to
Regina Saric in connection with performance of those duties.
So far as the evidence reveals, none of that work required
Regina Saric to work withŠmuch less give direction toŠ
any other employee. Nor is there any specific evidence that
she had possessed any of the powers set forth in Section2(11) of the Act.Some of Respondent™s evidence consisted of generalizedassertions that both Sarics had engaged in part-time super-
vision of line workers. Yet, Respondent™s witnesses advanced
no particularized evidence concerning what those generaliza-
tions meant. More specifically, there is no evidence that ei-
ther Edward or Regina Saric had exercised independent judg-
ment or responsible direction, within the meaning of Section
2(11) of the Act, in dealing with Grand Rapids assembly and
packaging employees. Nor is there evidence that either Saric
had exercised any such authority on other than a sporadic
basis.One point on which Respondent lays heavy emphasis isBunn™s assertion that Edward and Regina Saric had been
placed in charge of the Grand Rapids facility whenever Bunn
had been absent. In fact, the Sarics had been told that they
were in charge on October 28 when Bunn, Fink and Catlett
journeyed to Respondent™s St. Paul headquarters, a subject
discussed in subsection C, below. However, that is the lone
occasion disclosed by the evidence when the line leads, as
well as Bunn, had been absent from Grand Rapids during
worktime. In fact, Fink testified affirmatively that October 28
had been the sole occasion when she, Catlett and Bunn had
been away from the facility at any one time.On other occasions when Bunn had been away from thefacility, Fink testified, she and Catlett had been ‚‚pretty much
in charge together. If there was something that happened we
would jointly talk it over and if we needed to we would call
up the St. Paul facility for help.™™ That testimony supports
Edward Saric™s account that, although there had been occa-
sions when Bunn left the plant saying generally that Saric
was ‚‚in charge,™™ none of the employees had ever reported
to him on such occasions and, further, he never had altered
his own work schedule on such occasions. Indeed, such com-
ments by Bunn are at best ambiguous, because Saric was re-
sponsible for receiving incoming materials and for loading
outgoing shipments. It could well be to those aspects of plant
operationsŠproblems arising from deliveries and pickupsŠ
which Bunn had been referring whenever she told Edward
Saric that he was ‚‚in charge™™Šthat he was responsible for
resolving whatever problems arose in those areas. Since there
is no evidence that any other employee regularly worked
with Saric whenever materials were received or shipments
were madeŠother than occasionally whenever Bunn as-
signed someone else to help Edward Saric with a particular
excess of workŠthere would be no opportunity for him to
have supervised anyone else™s work. Certainly, there is no
specific evidence that Bunn had contemplated that either Ed-
ward or Regina Saric would take over Catlett and Fink™s su-
pervision of assembly and packaging employees. And there
is no evidence that either Saric had ever done so.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00058Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 59MDI COMMERCIAL SERVICESBeyond that, there is no particularized evidence that Bunnhad been absent from the Grand Rapids facility with any fre-
quency or, moreover, that any single absence had been a pro-
longed one. It is settled that ‚‚an employee does not acquire
supervisor™s status by reason of temporarily taking over the
duties of an absent supervisor.™™ NLRB v. Sayers PrintingCo., 453 F.2d 810, 815 (8th Cir. 1971). See also Fall RiverSavings Bank v. NLRB, 649 F.2d 50, 54 (1st Cir. 1981). Fur-ther, as pointed out above, on occasions when Bunn had
been absent from the Grand Rapids facility, there is no evi-
dence that either Edward or Regina Saric ever once exercised
any supervisory powers listed in Section 2(11) of the Act
over even a single assembly and packaging employee. In
these circumstances, there is no basis for concluding that the
Sarics had spent ‚‚a regular and substantial portion of their
working time performing supervisory tasks.™™ (Footnote omit-
ted.) Latas de Aluminio Reynolds, 276 NLRB 1313 (1985).In sum, the functions performed at Grand Rapids by Ed-ward and Regina Saric led Respondent to decide that they
should be accorded special status in its internal operations.
However, there is no contention that such status rose to the
level of conferring managerial or, in the case of Regina
Saric, confidential status under the Act. Neither, in view of
the considerations reviewed above, has Respondent met its
burden of adducing evidence to support its contention that
Edward and Regina Saric, or either, had been statutory super-
visors. Therefore, I conclude that at all material times the
Sarics had been employees within the meaning of Section
2(3) of the Act.C. Departure of the Sarics fromRespondent™sEmployment
Two events occurred on Friday, October 28, 1994, whichprovide background for alleged unfair labor practices on the
following Monday, October 31, and during the immediately
following days. First, it had been on that Friday that Re-
spondent learned officially of the Union™s campaign. For, asset forth in subsection A, above, a copy of the representation
petition in Case 18ŒRCŒ15673 had been received by Re-
spondent, according to the parties™ stipulation. Receipt of that
copy of the petition admittedly upset DuRand: ‚‚I remember
I was quite upset and I thought, you know, is everybody
asleep at the plant that the first time we hear about this is
when we get notice of theŠwhatever the official document
was.™™ In reality, however, receipt of the petition had not
been the first notification to Respondent™s officials about the
Union™s campaign.Friday, October 28, had been the only workday, so far asthe record discloses, when all Grand Rapids supervisorsŠ
Bunn, Fink, and CatlettŠhad been absent at the same time
from the facility there. On that day they traveled together to
Respondent™s St. Paul headquarters. In the course of that trip,
Bunn testified, Fink and Catlett ‚‚had told me that Ed and
Gina were signing up people at the Short ShopŠa conven-
ience store, handing out Union cards.™™ Fink acknowledged
that she had been asked by ‚‚several employees™™ for her
opinion of the Union™s organizing campaign. However, illus-
trating the lack of candor which he appeared to me to be
demonstrating throughout his appearance as a witness, Catlett
claimed, ‚‚I couldn™t tell you, I don™t know what month it
was at all™™ that he had become aware of the Union™s orga-
nizing campaign. Nevertheless, despite Catlett™s lack of can-dor, the testimony of Bunn and Fink, as well as the stipula-tion concerning receipt of a copy of the petition, establish
that Respondent had been aware of the Union™s campaign at
Grand Rapids before Monday, October 31, 1994.The second occurrence on that Friday took place at GrandRapids. During the preceding month there had been an in-
spection there of plastic packaging bags and of the process
used to seal them. The inspector found no problem with the
bags or the process. But, she said that Respondent needed to
post a material safety data sheet (MSDS) describing the
chemicals and products being used. Prior to October 28 Bunn
had been attempting to obtain one from the bags™ supplier.
A copy finally was received at Grand Rapids on that Friday.
Regina Saric disseminated copies of it to some of the em-
ployees. Unable to understand what the MSDS meant, some
employees became concerned that the plant might be closed
due to the presence of hazardous materials.Those employee concerns were voiced to Fink and Catlettwhen they arrived for work at Grand Rapids on Monday, Oc-
tober 31, 1994. In turn, the two line leaders conveyed those
concerns to Bunn when she arrived for work that morning.
When she learned that the employees had become upset be-
cause Regina Saric had publicized the MSDS, Bunn became
upset and confronted Saric, accusing the latter of having ex-
ercised poor judgment which had caused employees to be-
come apprehensive ‚‚for no reason,™™ since the MSDS was
not adverse to Respondent and, in any event, no work was
being done on the project at that time.Regina Saric then became upset at Bunn™s attitude andwords. She spoke to her husband, Edward, saying that,
‚‚Bunn was kind of putting a lot of pressure on her asking
her about things and kind of harassing her, and she said she
can™t take that yelling and screaming, that she will probably
have to go home or let her cool down a little bit,™™ he testi-
fied. According to Edward Saric, he persuaded his wife to
return to work, to ‚‚see what will happen later,™™ but she
came back to him shortly and said that she was leaving be-
cause she had ‚‚a big headache™™ caused by Bunn™s ongoing
‚‚harassment™™ concerning the MSDS.With respect to that testimony, Bunn testified that, follow-ing her above-described conversation, she did not ‚‚believe™™
that she had any subsequent conversation with Regina Saric.
However, Bunn agreed that Ms. Saric ‚‚might have been
working on the computer for a few minutes™™ before she left
Respondent™s facility for the day. Interestingly, though it is
undisputed that she ordinarily performed payroll work on
Mondays, Respondent never contendedŠnor presented evi-
dence which might support a contentionŠthat Regina Saric
had left any unperformed work when she departed the facil-
ity that day.Concerning her departure, Respondent advanced testimonywhich was inconsistent. Initially, Bunn testified that, ‚‚Out of
the corner of my eye, because I was on the phone,™™ she had
observed Regina Saric ‚‚gather[] up her things,™™ and Bunn

described those ‚‚things™™ specifically as, ‚‚A purse, jacketŠ
that was about it. She put her name tag in the bottom of the
file drawerŠin the file drawerŠand left.™™ In other words,
based on Bunn™s initial description, Ms. Saric took no more
with her than items which she ordinarily might take when
leaving work for the day.When he testified about Ms. Saric™s departure on October31, 1994, Catlett expanded on Bunn™s initial description ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00059Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
items taken by Saric: ‚‚She walked by with a box of her be-longings and went out the front door.™™ Indeed, later in her
testimony, Bunn indulged in a bit of expansion, of her initial
description, with respect to what Saric had taken with her
that day. For, Bunn testified that, when she later had beenin the area of Regina Saric™s work station, she ‚‚again no-
ticed that Gina™s stuff was gone™™ from her desk. That was
not the only internal inconsistency in Respondent™s testimony
concerning what Saric had taken with her when she had left
that day.Pressed during cross-examination about the ‚‚box™™ whichhe originally claimed that Saric had been carrying when she
had left, Catlett backpedaled: ‚‚She had her back to me, but
I could see she was carrying something.™™ He then conceded
that, ‚‚No, actually not™™ did he have any idea of what Ms.
Saric had been carrying when she had departed Respondent™s
facility on Monday, October 31, 1994. But, given that con-
cession, Catlett did not explain why he had initially claimed
that she had ‚‚walked by with a box of her belongings[.]™™
Instead, Catlett attempted to resurrect his situation, claiming
that when he later went back to Saric™s work station, ‚‚her
personal things off the desk were gone. Her purse was
gone,™™ and ‚‚I believe the only thing personal that she left
there was her plant[.]™™ Yet, that description is contradicted
by Bunn™s initial specific enumeration, quoted above, of Re-
gina Saric having taken only her ‚‚purse, jacketŠthat was
about it.™™ In the end, Bunn™s and Catlett™s testimony about
this subject appeared to have been more intended to support
Respondent™s contention that Regina Saric had quit, than to
truthfully describe what had taken place when she left work
that day.Bunn testified that, prior to October 31, 1994, Regina, aswell as Edward, Saric had expressed dissatisfaction with
working for Respondent and, moreover, that Regina Saric
had mentioned looking for another job. As a result, testified
Bunn, when Saric left abruptly that Monday, ‚‚I interpreted
that as abandoning her position, she walked out. She had had
enough.™™ That supposed conclusion of Bunn was refuted by
certain testimony given by Edward Saric. After his wife had
left, he testified that he ran into Bunn and she asked ‚‚where
is Gina, my wife, and I said, well, she had a headache. She
had to go home and she justŠLorraine said ‚Well, that™s an
unexcused absence. That™s good.™™™ Bunn never denied that
testimony by Edward SaricŠ did not deny that she had been
told that Ms. Saric had gone home because of a headache.
Surely, such an explanation tends to refute any asserted con-
clusion that Regina Saric had left because she was quitting.It is settled that testimony is not required to be blindly ac-cepted merely because it is not contradicted. See, e.g., NLRBv. Howell Chevrolet Co., 204 F.2d 79, 86 (9th Cir. 1953),affd. 346 U.S. 482 (1953); Woods v. United States, 724 F.2d1444, 1452 (9th Cir. 1984). Still, where testimony is
uncontradicted, though the opportunity to do so existed, that
very absence of contradiction distinguishes such testimony
from contested testimony. ‚‚Although the Board may dismiss
or disregard uncontroverted testimony, it may not do so with-
out a detailed explanation.™™ (Citation omitted.) MissouriPortland Cement Co. v. NLRB, 965 F.2d 217, 222 (7th Cir.1992). Moreover, when the absence of contradiction is based
on a statement, or statements, attributed to a respondent™s su-
pervisor or agent, then that absence can provide a basis for
‚‚draw[ing] an inference that [the supervisor™s or agent™s]testimony would have been adverse to the Respondent.™™ (Ci-tation omitted.) Paramount Poultry, 294 NLRB 867, 868 fn.9 (1989), and cases cited therein. To be sure, Bunn hadceased working for Respondent on July 11, 1995, before she
became a witness in this proceeding. Nonetheless, she was
called as a witness for Respondent and, when testifying, dis-
played an obvious alignment with Respondent and its posi-
tions in this proceeding. See general discussion of partiality
and impartiality in Davis v. Alaska, 415 U.S. 308, 316Œ318(1974), and, more particularly, under the Federal Rules of
Evidence in United States v. Abel, 469 U.S. 45, 49Œ53(1984).Although Bunn did not deny having participated in theabove-described conversation with Edward Saric, she did tes-
tify that, after Regina Saric had left on October 31, 1994, ‚‚I
ran into Russ Catlett, and I said ... that I needed to talk

to Ed Saric, could he please find him and send him up to
my office.™™ Catlett agreed that Bunn had ‚‚asked me to have
Ed come to the office, Mr. Saric.™™ But, neither witness ad-
vanced an estimation of how much time had elapsed between
Regina Saric™s departure and Bunn™s request that Catlett tell
Edward Saric to report to the office. In contrast, Edward
Saric testified that, having spoken with Bunn about the rea-
son for his wife™s departure, ‚‚After maybe ten, fifteen min-
utes Russ Catlett came to get me because Lorraine wanted
to talk to me.™™ Certainly, nothing inherent in those descrip-
tions necessarily precludes existence of a brief exchange be-
tween Bunn and Edward Saric between the time that Ms.
Saric left and the time when Bunn asked Catlett to summon
Edward Saric to the office.Edward Saric did report to Bunn™s office. Bunn acknowl-edged as much. Their ensuing conversation gives rise to sev-
eral alleged violations of the Act. He testified that Bunn had
started by asking what was going on with Saric and his wife
about his ‚‚union crap™™ and, when he denied knowing any-
thing about it, that Bunn had retorted that she knew the
Sarics were the organizers and would not ‚‚tolerate™™ such ac-
tivities. The complaint alleges that those remarks violated
Section 8(a)(1) of the Act.Bunn testified that she ‚‚would never say™™ that she wouldnot ‚‚tolerate this Union crap,™™ pointing out that she, her
husband and her father had been union members and, further,
that she knew that managers were not allowed to say such
things to employees. Still, she did not deny having asked
Saric about his and his wife™s involvement with the Union.
To the contrary, Bunn conceded that she had asked him
about ‚‚the rumor that you and Gina are involved in the
Union[.]™™ She testified that she and he had discussed unions
and the union sympathies of each of them in the past. As
Saric pointed out when testifying, however, there is no evi-
dence that those discussions had ever pertained to specific
activities concerning a union.According to Bunn, by way of explanation for her ques-tion to Saric, ‚‚I wanted to find out where all these rumors
were coming from, because I considered him part of the
management team, and this seemed unlikely to me.™™ Yet,
Bunn never explained what she meant by ‚‚this seemed un-
likely to me.™™ More significantly, in explaining why she
would not have referred to the Union as ‚‚crap™™ and why she
would not have said that she would not ‚‚tolerate™™ union ac-
tivities by the Sarics, Bunn testified, ‚‚I think, in some cir-
cumstances, unions are good.™™ Of course, implicitly thatVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00060Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 61MDI COMMERCIAL SERVICES7To be distinguished from the supervisory position of line lead.means that in other circumstances Bunn did not think‚‚unions are good.™™ But, she never explained the point at
which she drew her distinction. Still, it can hardly have been
a circumstance favoring the Union™s effort to become the
representative of Respondent™s employees that, regardless of
what Bunn may have thought personally, the president of Re-
spondent™s corporate parent, DuRand, admittedly had become
‚‚quite upset™™ on receiving a copy of the representation peti-
tion in Case 18ŒRCŒ15673, as quoted above.Both Edward Saric and Bunn testified that their conversa-tion had continued. According to him, she asked for returnof his building keys, saying that she was concerned about the
building™s safety and could not trust him anymore. Bunn ac-
knowledged that she had asked for Saric™s keys. She testi-
fied, as her reason for the request, that she had said, ‚‚Ed,
I am worried about the safety of the plant,™™ that ‚‚Regina
was very angry and left angry,™™ or, at least, ‚‚had appeared
angry to me.™™ Bunn never testified that she had explained
to Edward Saric what connection she drew between his wife
being angry when she left the facility and the asserted need
for him to surrender his building keys. At no point when tes-
tifying did Bunn even suggest that she had suspected one or
the other of the Sarics of possible sabotage during nonwork
hoursŠthat one or the other, possibly both, might return to
the facility and damage Respondent™s property. Indeed, such
a suspicion would be completely illogical in light of the un-
disputed testimony that she had been told that Regina Saric
had gone home with a headache. Instead, it seemed that
Bunn™s true motivation for requesting that Saric surrender his
building keys had been located elsewhere.When he testified, Edward Saric impressed me as a some-what excitable individual. By October 31, 1994, Bunn had to
be aware that he became concerned whenever it appeared to
him that even a portion of his duties was being reassigned.
For, it is uncontroverted that Saric had complained whenever
it seemed that someone elseŠfor example, CatlettŠstarted
performing work that Saric had been performing. Thus,
though Bunn testified that she had assured Saric surrender of
the keys ‚‚would in no way change his job,™™ and that he
‚‚would have access to all of the keys™™ and plant areas dur-
ing working hoursŠthat ‚‚your job is not going to
change™™Šshe had to know that he would become concerned
about the affect on his job of having to relinquish the keys.
In fact, he testified that his ‚‚brain blocked out™™ on hearing
that request and ‚‚just got angry and mad because I didn™t
understand why this was going on now.™™ So, he said that he
quit. And when Bunn produced a blank ‚‚TERMINATION
REQUEST™™ form, Saric completed it and signed it.When he left Bunn™s office, Saric told assembler/packagerThomas E.Manthey that ‚‚Gina had to leave™™ and that he

(Edward Saric) had quit. Still, there seems little doubt that,
at that time, Saric believed that Bunn had forced him to quit
and that, in effect, he had been fired. For, when he encoun-
tered Catlett, after having left Bunn™s office, Catlett testified
that Saric ‚‚said that he had been fired.™™ Indeed, regardless
of Manthey™s testimony about what had been said to him by
Edward Saric, it seems clear that Manthey understood from
Saric™s words and attitude that the latter believed that he had
been fired. That is best illustrated by the fact that both
Manthey and Bunn testified that the former had gone to the
latter to discuss what had taken place and, at the outset oftheir conversation, Manthey accused Bunn of having firedthe Sarics.As to that conversation, Manthey testified that when hehad said that he heard that ‚‚Ed and Gina were fired,™™ Bunn
had ‚‚nodded her head indicating to me yes, they were
gone.™™ However, Bunn denied having nodded in the affirma-
tive when Manthey said that she had fired the Sarics. She
testified that, instead, she had said, ‚‚Ed and Gina were not
fired,™™ but ‚‚It was my understanding that they have quit.™™In addition, Bunn testified that Catlett had reported thatEdward Saric had been telling other employees that he and
his wife had been fired. To ‚‚make sure that everybody un-
derstood what was going on,™™ testified Bunn, she went to the
assembly and packaging floor and held a meeting with the
employees. During it, she recited what had occurred in con-
nection with the MSDSs, denied that she had fired the Sarics,
and said that Edward had quit and that Regina had walked
out.Bunn further testified that, ‚‚I also had inquiries that dayfrom employees about when the [Sarics™] jobs would be post-
ed.™™ So, she drafted job descriptions, obtained approval for
them from Maher and Stock, and posted them the following
day, November 1, 1994.One final sequence of events should be considered in con-nection with the Sarics™ departure from Respondent™s em-
ployment. The complaint alleges that, beginning on Novem-
ber 1, 1994, Catlett threatened that DuRand hated unions and
would close the Grand Rapids plant if employees there se-
lected the Union as their bargaining representative. DuRand
denied ever having said such things; Catlett denied ever hav-
ing heard DuRand say them. Yet, when asked about having
made such statements to Respondent™s employees, Catlett an-
swered ambiguously. He denied flatly having ever threatened
‚‚an employee at the plant with adverse action if they sup-
ported the Union[.]™™ However, he never denied having
threatened specifically that the plant would close if the
Union was selected by the employees. Further, when he was
asked if he had threatened that wages would go down if em-
ployees voted in a union, Catlett responded:I may have speculated that, regardless, because ofour lay off and the number of people employed at the
time, that win, lose, or drawŠmeaning whether the
Union got in or notŠthat the plant could be closed any
time, because of this hemorrhaging that we were aware
of.In fact, four employees described closure threats byCatlett. LaVonne MacAdams, a machine operator line lead-
er,7testified that, while the employees had been working,Catlett ‚‚said that the plant could close if we get the [U]nion
in.™™ Keith Hawkinson testified that on more than one occa-
sion, in the presence of Manthey and Paul Thompson, Catlett
had asserted ‚‚if we want union that the company would shut
down,™™ but that the employees always had disagreed with
that assertion. Assembler Michelle Bibeau testified that, on
one occasion during late October 1994, in the presence of 35
to 40 employees, Catlett had said loudly that, ‚‚John DuRand
hates unions so bad that if one gets in the plant doors will
be closed for good.™™VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00061Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8It matters not whether Bunn, and Respondent™s officials, genu-inely believed that the Sarics were statutory supervisors. If so, that
belief had been a mistaken one. A mistaken belief that an employee
to whom unlawful statements and conduct are directed is a statutory
supervisor ‚‚affords Respondent no defense™™ under the Act. GearyFord, 261 NLRB 1149, 1151Œ1152 (1982); NLRB v. Merchants Po-lice, Inc., 313 F2d 310, 312Œ313 (7th Cir.).Manthey was the fourth employee who testified about aclosure remark by Catlett. Like Bibeau, he testified to having
been told by Catlett, ‚‚John DuRand hates unions and I know
that if he [sic] puts one in here they will close the plant.™™
Manthey further testified that he overheard Catlett making
that identical statement to two other employees. What makes
Manthey™s accounts of Catlett™s statements significant to the
Sarics™ departure is that, in addition, Manthey testified that,
‚‚within a couple days after Ms. Saric left,™™ Catlett had said
‚‚that™s what you get when you mess with the [U]nion. You
end up like Gina.™™In light of what has been said above, it requires no pro-longed discussion to conclude that Bunn had made unlawful
statementsŠthat she knew the Sarics were the Union™s orga-
nizers and would not ‚‚tolerate™™ such activityŠand, as well,
that Catlett had made unlawful statementsŠthat DuRand
hated unions and that the plant would close if the Union be-
came the employees™ collective-bargaining agentŠalleged in
the complaint. Catlett never actually denied having made the
threats described by MacAdams, Hawkinson, Bibeau, and
Manthey. To the contrary, in his above-quoted testimony,
Catlett admitted having discussed ‚‚that the plant could be
closed™™ with employees. He claimed that he had done so in
the context of money being lost operating it. But, as pointed
out above, Catlett did not appear to be testifying candidly
and I do not regard as reliable his denials about the context
of his closure statements.As to Bunn™s alleged unlawful threats to Edward Saric onOctober 31, 1994Šabout knowing that he and his wife were
organizing and that she would not tolerate itŠcertain factors
serve to refute her denials regarding those statements and,moreover, to confirm Edward Saric™s testimony that she had
made those statements to him. First, as concluded in sub-
section B, above, Bunn was not generally a credible witness.Second, she admitted that on the immediately precedingworkdayŠFriday, October 28, 1994Šshe had heard from
Catlett and Fink that the Sarics ‚‚were signing up people™™
for the Union. Accordingly, there had been an event which
naturally would have led her to assert to Edward Saric that
she knew that he and his wife were organizing for the Union.Third, not only did Bunn concede that she had raised theissue of the Union™s campaign during her October 31 con-
versation with Edward Saric, but Respondent™s witnesses
agreed that she also had raised it with Catlett and Fink, as
well, during that same time period. Bunn instructed the two
line leaders not to become involved in discussions with em-
ployees about the Union™s campaign, in view of Catlett and
Fink™s supervisory status. Obviously, mere discussion of the
subject represents a lesser form of involvement than ‚‚sign-
ing up people™™ for the Union, which Bunn acknowledged
that Catlett and Fink had reported the Sarics to have been
doing. The Sarics were regarded by Respondent™s manage-
ment to be key personnel, if not supervisors. In fact, as con-
cluded in subsection B, above, neither Edward nor Regina
Saric had been statutory supervisors while employed by Re-
spondent. Yet, since Bunn appeared to regard the Sarics in
the same category as Catlett and Fink, and inasmuch as she
instructed the latter two individuals not to become involved
with employees in discussing the Union, it would have been
natural for her to similarly instruct the Sarics to cease engag-ing in the even more overt activity of signing up people forthe Union.8Fourth, Bunn admitted that, on October 31, 1994, she hadraised with Edward Saric ‚‚the rumors that [he] and Gina
were involved in the Union[.]™™ Consequently, Bunn™s testi-
mony corroborates that of Edward Saric to the extent that
Bunn had initiated discussion of the Union with him during
their conversation on that day.Fifth, Bunn testified that while she was not adverse to theconcept of unionization, given her personal and family back-
ground, she acknowledged regarding unions to be good only
‚‚in some circumstances[.]™™ As discussed above, she never
explained the basis for her distinction as to when unioniza-
tion would and would not be good. Nor did she testify that
the situation of Respondent and its employees were such that
the Grand Rapids facility presented one circumstance where
unionization would be ‚‚good.™™Sixth, founder DuRand admitted had become ‚‚quiteupset™™ when a copy of the representation petition in Case
18ŒRCŒ15673 had been received on the same day as Bunn,
along with Catlett and Fink, had been at St. Paul head-
quarters. Moreover, Maher met regularly with Grand Rapids
employees during November and early December 1994 and,
during those meetings, attempted to persuade them that
unionization was not the best course for them to follow, as
discussed in subsection D, below. Nothing necessarily illegal
with such employer appeals to employees. Still, such actions
do show that, regardless of Bunn™s personal view on union-
ization, her management superior did not regard representa-
tion of Grand Rapids employees to be a ‚‚good™™ thing. Of
course, it was higher management who determined whether
or not Bunn continued to serve as plant manager at that
plant.Finally, Bunn admittedly was upset during the morning ofOctober 31, 1994, as a result of employee reaction to the
MSDS dissemination of the preceding Friday, as described
above. Accordingly, it would not be illogical for her agita-
tion concerning that event to be reflected in all conversations
that morning, even one not pertaining to the MSDSs. In fact,
it would not have been illogical for her agitation to impair
her judgment concerning what she should and should not say
to employees. It had been Edward Saric™s wife who had pub-
licized the MSDS. Regardless of the propriety of that publi-
cation, it would not have been illogical for Bunn to be espe-
cially agitated when talking to the husband of the very em-
ployee who had created a problem for Bunn.In light of the foregoing considerations, regardless of herpersonal feelings about unions, it is not beyond the realm of
likelihood that Bunn would have used such terms as ‚‚union
crap™™ and ‚‚tolerate™™ when speaking to Edward Saric on Oc-
tober 31, 1994. Even assuming arguendo that she had not in-tended to coerce him by her remarks, that would not be a
valid defense to statements which violated Section 8(a)(1) of
the Act. For, such violations do not ‚‚turn on the employer™s
motive, or on actual effect. Rather, the test is whether theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00062Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 63MDI COMMERCIAL SERVICES9Contrary to Respondent™s seeming assertion to the contrary, ‚‚theAct is violated if an employer acts against the employees in the be-
lief that they have engaged in protected activities[.]™™ Henning &Cheadle, Inc. v. NLRB, 522 F.2d 1050, 1052 (7th Cir. 1975). Ac-cord: NLRB v. Ritchie Mfg., Co., 354 F.2d 90, 98 (8th Cir. 1965).employer™s statements may reasonably be said to have tendedto interfere with employees™ exercise of their Section 7
rights.™™ (Footnote omitted.) Lee Lumber & Building Mate-rial, 306 NLRB 408, 409 (1992). In fact, however, it ap-peared to me that Bunn intended fully to coerce Edward
Saric by her statements to him that day.Edward Saric appeared to be testifying candidly when de-scribing Bunn™s remarks to him: that she knew he and his
wife were organizing for the Union and that she would not
tolerate such activity. Such statements are consistent with the
circumstances under which that conversation between them
had been conducted, for the reasons enumerated above. Bunn
never explained to Saric that the source of her knowledge
about the Sarics™ protected activity had been reports of
Catlett and Fink. What Saric did know, during that conversa-
tion, is that he had signed a card authorizing the Union to
represent him and, further, that he had done so in the pres-
ence of other employees. Viewed from his perspective that
day, it appeared that Bunn had some source of information
about his union sympathies and support.To be sure, that source of information could not haveseemed to Edward Saric to be completely accurate. There is
no evidence that he or his wife had actually been organizers
for the Union, as Bunn was accusing them of doing. Still,
her accusation contained a sufficient kernel of truth, that he
had been supporting the Union, for him to conclude logically
that Respondent had been, or was beginning to, ‚‚monitor[]

the degree and extent of ... organizing activities and ef-

forts.™™ (Footnote omitted.) United Charter Service, 306NLRB 150, 151 (1992). In consequence, by warning Saric
that she knew that he and his wife were organizers for the
Union, Bunn naturally created an impression of surveillance
of union activities at Respondent. Beyond that, a supervisor™s
statement that union activities in general, or union activities
by particular employees, will not be tolerated is inherently
coercive. Therefore, when Bunn made those statements to
Edward Saric on October 31, 1994, Respondent violated Sec-
tion 8(a)(1) of the Act.Turning to the Sarics™ departure from Respondent™s em-ployment, the credible evidence leaves little room for a con-
clusion other than that Regina Saric had been fired. To be
sure, she abruptly left work midmorning on October 31,
1994. Nevertheless, it is undisputed that Bunn had been in-
formed by Edward Saric that his wife ‚‚had a headache™™ and
‚‚had to go home[.]™™ Obviously, the knowledge imparted to
Bunn by Edward Saric™s uncontroverted statements obliter-
ates any basis for Bunn™s assertion of belief that Regina
Saric had quit. In addition, Edward Saric™s undenied expla-
nation to Bunn eliminates, as support for a purported belief
that Ms. Saric had quit, whatever prior dissatisfaction Regina
Saric had expressed about her job and, also, whatever state-
ments she had made concerning seeking employment else-
where. Indeed, Bunn™s and Catlett™s contradictory and incon-
sistent testimony about what items Saric supposedly taken
with her that day, as described above, serves only to rein-
force a conclusion that Respondent was searching for some
valid indicator to support its pretextual claim that Regina
Saric had quit.Beyond that, there is no basis for any contention that Re-spondent had validly discharged Regina Saric for ‚‚an unex-
cused absence,™™ the phrase mentioned by Bunn to Edward
Saric on October 31, 1994. Nor is there any basis for infer-ring that she had been discharged for leaving work withoutsecuring prior permission to do so. While Bunn occasionally
appeared to be implying as much, or at least that Saric™s con-
duct had constituted misconduct, Respondent never actually
took the ultimate step of arguing that it had terminated Re-
gina Saric for walking off the job. And there has been no
showing that leaving work midday without permission had
constituted so serious an offense that, under Respondent™s
disciplinary procedures, discharge was warranted. Nor is
there evidence of prior discipline of Regina Saric which
might have supplied the basis for a contention that her mid-
day departure, without obtaining prior permission to leave,
constituted the ultimate act of misconduct for which dis-
charge was warranted.Nonetheless, the record does support the conclusion that,in reality, Respondent had discharged Regina Saric on Octo-
ber 31, 1994. Despite what she had been told earlier by
Saric™s husband, Bunn admitted having told employees that
day that Regina Saric had ‚‚walked out™™ and, moreover, that
Bunn had prepared a job description for Ms. Saric™s job. Fur-
thermore, I credit Manthey™s testimony that, when he had
spoken with Bunn on October 31, 1994, and had mentioned
to her that ‚‚Gina was fired,™™ Bunn had nodded affirmatively
in response. Finally, in the course of telling some employees
about DuRand™s hatred of unions, Catlett at least once
warned that, ‚‚You end up like Gina™™ when ‚‚you mess with
the [U]nion.™™ Those hardly are words which portray an em-
ployee™s resignation.True, Catlett had not been involved directly in the se-quence of events involving Regina Saric™s departure from
work on October 31, 1994. Still, both he and Bunn acknowl-
edged that her departure had been discussed by them on the
day that it had occurred. As a result, there is some basis for
concluding that Catlett did possess knowledge regarding
what had happened and the reason for Regina Saric™s elimi-
nation from Respondent™s payroll. In sum, as well as being
an unlawful threat of adverse consequences for employees
who become involved in union activities, Catlett™s statementfurther evidences that, in fact, Respondent had actually dis-
charged Regina Saric.Catlett™s statement also is evidence of unlawful motivationfor that discharge. It is not the only evidence of unlawful
motivation. The events of October 31, 1994, occurred on the
workday immediately following the one during which Re-
spondent had learned about the representation petition which
‚‚really upset™™ DuRand. It also had been on that day that
Bunn had been informed that Regina Saric was one of two
organizers for the Union. That had been the very activity
which Bunn asserted that she would not ‚‚tolerate.™™ In the
totality of the foregoing circumstances, I conclude that a pre-
ponderance of the credible evidence establishes that Re-
spondent did take advantage of Saric™s abrupt departure to
classify her as a resignation and to then discharge her be-
cause of, at least, its suspicion that Ms. Saric had been sup-
porting the Union.9VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00063Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Furthermore, Catlett™s warning that ‚‚you end up likeGina™™ whenever ‚‚you mess with the [U]nion™™ constituted a
violation of Section 8(a)(1) of the Act. Coming in the wakeof Regina Saric™s separation of employment with Respond-
ent, Catlett™s statement was an obvious threat of adverse con-
sequences, specifically of discharge, for supporting and for
engaging in activities on behalf of the Union. Moreover, Re-
spondent also violated Section 8(a)(1) of the Act as a result
of his threats that DuRand hated unions and would close the
Grand Rapids plant if employees working there selected the
Union as their bargaining agent.Respondent attempts to portray Catlett™s closure statementsas no more than lawful predictions based on Respondent™s fi-
nancial difficulties. That argument, of course, is consistent
with his above-quoted somewhat ambiguous account of what
he had said to employees about closure. But, as stated above,
Catlett was not a credible witness and I do not credit such
testimony by him. The employee-descriptions of what he had
said to them leaves no doubt that he had been saying that
closure would result from selection of the Union as the em-
ployees™ bargaining agent.The unlawfulness of such a threat is not nullified by thetestimony that DuRand never had stated that he hated unions
or would close if the employees chose representation. Nor is
Catlett™s threat obviated by Respondent™s evidence that it
would have cost more to close the Grand Rapids facility than
to continue operating it, even if the employees there became
represented. There is no evidence that employees working
there had been aware of any of the foregoing asserted facts
to which Respondent now points. Indeed, in an era where
business bankruptcies are not all that uncommon, employees
would not necessarily believe it to be implausible, as an ob-
jective matter, that their employer might be willing to incur
significant economic disadvantage if it could avoid having to
deal with a union. Therefore, I conclude that credible evi-
dence supports the allegation that Catlett did threaten that
DuRand hated unions and would close the Grand Rapids fa-
cility if employees working there selected the Union as their
bargaining agent and, in consequence, that Respondent vio-
lated Section 8(a)(1) of the Act.This leaves for consideration, in this subsection, EdwardSaric™s resignation which is alleged to have been a construc-
tive discharge. At the outset, Respondent argues that no such
conclusion is possible in the circumstances presented here,
for the only change which occurred is that Saric had been
asked to surrender his keys to the Grand Rapids facility. That
does not create a situation ‚‚so difficult or unpleasant,™™ con-
tends Respondent, that it would naturally force an employee
to resign or, concomitantly, that an employer could fairly an-
ticipate that it would naturally force an employee to resign,
especially given Bunn™s assurance to Saric that his duties
would not change. In short, argues Respondent, the doctrine
of constructive discharge is not applicable to the situation
presented by Saric™s resignation.In support of that argument, Respondent cites, inter alia,Crystal Princeton Refining Co., 222 NLRB 1068 (1976). Itis accurate that the Board held in that case, as well as in
more recent cases, e.g., Aero Industries, 314 NLRB 741, 742(1994), that a requirement of ‚‚working conditions so dif-
ficult or unpleasant™™ must be present for the constructive
discharge doctrine to be applied. Yet, such statements must
be regarded as less than complete descriptions of the con-structive discharge doctrine. For, the Board has also pointedout, ‚‚We do not believe, however, that the Crystal Princeton
test can be read so narrowly as to apply only when an em-ployer has changed an employee™s working conditions.™™
(Footnote omitted.) American Licorice Co., 299 NLRB 145,148 (1990).Nor is the doctrine of constructive discharge restricted tosituations where the substantive content of employees™ work
is involved, although those situations present what may be
regarded as ‚‚classic™™ ones. That doctrine also applies to an
alternative situation: when an employee is ‚‚offered a Hob-
son™s choice™™ between continued employment but only if
that employee abandons ‚‚right guaranteed [employees] under
the Act.™™ (Footnote omitted.) Borden, Inc., 308 NLRB 113,115 (1992). Accord: Remodeling by Oltmanns, Inc., 263NLRB 1152, 1162 (1982), enfd. 719 F.2d 1420 (8th Cir.
1983).To be sure, the latter situation usually has occurred when-ever employees are allowed to continue working only if they
accept unlawfully formulated and implemented terms and
conditions of employment or, beyond that, are compelled by
their employers to abandon existing union representation. In-
deed, the Board has ‚‚long held that there is no constructive
discharge where an employee quits in protest against an un-
fair labor practice.™™ Kogy™s Inc., 272 NLRB 202, 202(1984). More than an unfair labor practice is involved, how-
ever, whenever an employee is prohibited or restrained from
continuing to engage in an ongoing organizing campaign on
behalf of a union. Such an employee is being compelled to
cease attempting to become represented. There is no dif-
ference, as a practical matter, from that employee™s situation
and the situation of an employee compelled to abandon rep-
resentation which has existed historically. In both situations,
the employee is compelled to abandon the possibility of fu-
ture representationŠthe one because he/she is disallowed
from retaining existing representation and the other because
he/she is prohibited or restrained from exercising the statu-
tory right to become represented.The latter was the essence of the message communicatedto Edward Saric by Bunn. She warned him that she knew he
and his wife were engaging in organizing activities and that
she did not intend to ‚‚tolerate™™ such activities. Implicit in
her ‚‚tolerate™™ statement was the threat that she would take
action against the Sarics for continuing to engage in organiz-
ing activities. Of course, such activities are protected by Sec-
tion 7 of the Act. Consequently, Bunn was demanding that
Saric and his wife abandon future organizing activities or
suffer adverse consequences for continuing to engage in that
activity. Of course, if the Sarics did abandon organizing ac-
tivity, that would diminish the possibility of their becoming
represented.Bunn reinforced that implicit threat by an accompanyingexplicit demonstration of the power which she could exercise
over Edward Saric™s employment situation. She asked him
for the keys which he used to gain access to Respondent™s
Grand Rapids facility to perform his assigned duties. True,
she accompanied that request with the explanation that sur-
render of the keys was needed because of her purported con-
cern about security and safety of the facility. However, that
purported concern was not advanced convincingly by Bunn
when she testified and, further, it could have made no sense
to Edward Saric when she expressed it to him on OctoberVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00064Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 65MDI COMMERCIAL SERVICES31, 1994. For, Bunn™s expressed concern about building safe-ty and security had been bottomed exclusively on the cir-
cumstances of Regina Saric™s departure from work that day.At no pointŠneither when talking to Edward Saric that day,
nor when testifying during the instant proceedingŠdid Bunn
explain exactly how that departure somehow posed a threat
to safety and security of the Grand Rapids facility.As pointed out above, at no point did Bunn actually claimthat she had believed that the SaricsŠor, particularly, Regina
SaricŠwould use the keys to gain off-hours access to the
Grand Rapids facility and damage it in some way. Nor is
there evidence which would provide a basis for inferring
that, in the circumstances, a supervisor legitimately could
fear that such danger existed. After all, Regina Saric merely
had left work early carrying her purse and jacket, according
to Bunn™s initial descriptionŠthe only specific description of
the items taken with her by Saric. Surely, it cannot be in-
ferred or concluded that such actions inherently give rise to
employer fears about plant safety and security.When she left, Regina Saric had been upset and that mighthave been perceived by Bunn as anger. Even so, the fact that
an employee abruptly departs her job in anger, standing
alone, does not naturally give rise to a legitimate concern
about retaliation. Even less so does that departure give rise
to such a concern where, as here, the employer is told spe-
cifically that the departing employee went home because of
a headache. Nothing inherent in that explanation would ap-
pear to give rise to a legitimate conclusion that the departing
employee might return and damage her employer™s facility.
To the contrary, the explanation about a headache might well
explain why the departing employee appeared angry. In any
event, nothing said by Edward Saric to Bunn would naturally
lead the latter to believe other than that Regina Saric in-
tended to return for work on the following day.Obviously, when speaking with Bunn during the meetingin her office, Edward Saric had been aware of what he had
explained to Bunn about the reason for his wife™s earlier de-
parture from work. Accordingly, it could not have made
sense to an employee in his position that a supervisor would
become so concerned about facility safety and security, as a
result of the abrupt departure with a headache of that em-
ployee™s wife, that the employee would be asked to relin-
quish his keys. The very illogic of the circumstances of
Bunn™s request for the keys, against a background of being
told that she was aware of statutorily protected activities
which she would not ‚‚tolerate,™™ naturally would cause an
employee to become concerned about his prospects for con-
tinued employment. If nothing else, the situation certainly
would lead that employee to conclude that he had better
cease engaging in activity protected by the Act if he wanted
to continue being employed.True, Bunn also said that Saric™s duties would not changeand that he would have access to the keys to perform his du-
ties during working hours. By that point, however, Saric can
hardly be faulted for disbelieving such assurances by Bunn.
After all, she had just advanced a patently specious reason
for requesting surrender of his keys, which had followed an
unlawful prohibition of his statutory right to continue engag-
ing in activities to secure representation. In such cir-
cumstances, it surely was not illogical for Edward Saric to
have disbelieved such an assurance by BunnŠto have con-cluded that more of his employment situation was about tolikewise change.In these circumstances, it would not be illogical for an em-ployee to believe that his termination was imminent becausehe had engaged in statutorily protected activities. Nor, would
it be illogical for him to believe that he would have to sur-
render his statutory right to engage in union activity if he
wanted to continue working for Respondent. Both situations
are encompassed by the second, or alternative, theory of con-
structive discharge addressed in Borden™s, Inc., supra. In thepast, Respondent had attempted to discourage the Sarics from
discontinuing employment with it, as evidenced by the trip
to St. Paul which it had paid for them to make during the
week prior to that of October 31, 1994. But on that date,
after pro forma inquiry as to whether Edward Saric truly
wanted to quit, Bunn readily accepted his resignation and
promptly produced a document which he could fill out to fi-
nalize that resignation.Given the totality of the foregoing circumstancesŠparticu-larly Bunn™s statements to the assembled employees during
the afternoon of October 31, 1994, and her statements to in-
quiring employees about posting job descriptions so that ap-
plications could be filed for the Sarics™ positionsŠthe fact
that neither Saric reported for work on November 1 hardly
serves to negate conclusions that Regina had been discharged
and Edward had been constructively discharged. Nor are
those conclusions negated by the fact that neither Regina nor
Edward Saric chose to take advantage of the, in effect, inter-
nal disputes resolution procedure provided in Respondent™s
employee handbook.From their perspective, those two employees could hardlyhave placed much trust in the prospective fairness of Re-
spondent™s considerations under that procedure. Accordingly,
it cannot be persuasively maintained that their unwillingness
to submit to Respondent™s internal disputes resolution proce-
dure somehow evidences a concession by them that it had
been strictly their own desire, rather than that of Respondent,
which led to their separation from employment with Re-
spondent. In any event, this proceeding has been initiated by
the General Counsel™s allegations that Respondent engaged
in unfair labor practices directed at the Sarics. The Board™s
power to prevent unfair labor practices is not, under Section
10(a) of the Act, is not ‚‚affected by any other means of ad-
justment or prevention that has been or may be established
by agreement, law, or otherwise,™™ save for specified proce-
dures not applicable to an employer™s internal disputes reso-
lution procedures.Therefore, I conclude that a preponderance of the credibleevidence establishes that Respondent discharged Regina Saric
and constructively discharged Edward Saric on October 31,
1994. Those were the only two employees, so far as the evi-
dence reveals, that Respondent had known on that date to be
supporters of the Union. Respondent had learned only re-
centlyŠon Friday, October 28, 1994Šthat the Union had
filed a representation petition to represent Grand Rapids em-
ployees. Not only did Respondent engage in other unfair
labor practices, as discussed above and in succeeding sub-
sections, to prevent selection of the Union as the bargaining
agent of those employees, but Catlett pointed specifically to
Regina Saric™s discharge as illustrating what happens to
union supporters. Respondent™s witnesses were not credible
in their efforts to explain what happened to the Sarics on Oc-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00065Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tober 31, 1994. Accordingly, Respondent has failed to ad-vance credible legitimate reasons for the discharge of the one
and for the constructive discharge of the other. In the totality
of the circumstances, I conclude that those discharges vio-
lated Section 8(a)(3) and (1) of the Act.D. Statements Made During, and in Conjunction with,Meetings with EmployeesAs set forth in subsection A, above, after becoming Re-spondent™s president and chief operating officer, Maher,
made periodic trips to Grand Rapids. On those occasions he
met with employees working at Respondent™s facility there.
Initially, he met with all employees in a single group. Later,
he began meeting with them in several smaller groups. The
complaint alleges that during meetings after November 1,
1994, Maher unlawfully had told employees that he would
like to see wage increases and other employment improve-
ments but nothing could happen so long as the union situa-
tion existed, had encouraged employees to abandon the
Union in favor of an employee committee, had solicited em-
ployees™ grievances and promised to remedy them, and had
coercively interrogated employees about their support for the
Union.As to the first of those allegations, assembler/packagerManthey testified that, during a late November small group
meeting, Maher had said, ‚‚we™d like to do everything we
can for you but we can™t because of this union thing. We™d
like to see you all get raises but it™s just not feasible now.™™
Were those statements made by Maher, they would violate
Section 8(a)(1) of the Act. For, the Board has held that state-
ments which place the onus for denying consideration of
raises and other benefit improvements on a union, and on its
organizing campaign, inherently discourage employees™ unionsupport. Trover Clinic, 280 NLRB 6 fn. 1 (1982), and casescited therein. Moreover, when made during a preelection pe-
riod, such statements inherently undermine employee con-
fidence in the representation process created by the Act to
guarantee employees a free choice concerning representation.Manthey was the lone employee who testified to such astatement by Maher. The absence of corroboration for
Manthey™s testimony is, of course, ‚‚a factor in determining
whether the General Counsel has established by a preponder-
ance of the evidence that a violation has occurred.™™ C & SDistributors, Inc., 321 NLRB 404 fn. 2 (1996). Nonetheless,a failure to supply corroboration is not, standing alone, nec-
essarily fatal. Laborers Local 190 (ACMAT Corp.), 306NLRB 93 fn. 2 (1992).By late November 1994, Maher had conducted enoughsmall group meetings that an employee might naturally have
difficulty identifying who else had been present at any par-
ticular meeting. When testifying, Manthey appeared to be at-
tempting to do so honestly. Most significant, however, is the
fact that Maher never denied with specificity having uttered
the above-quoted threat, attributed to him by Manthey. The
absence of such a denial, as discussed in subsection C,
above, is a factor which, objectively, supports the reliability
of Manthey™s description of Maher™s words.The fact that Maher made such a statement on but a singleoccasion is some evidence that he did not do so pursuant to
a plan to place on the Union and the representation process
the onus for lack of consideration of raises and employment
improvements. Still, lack of intent is not a factor which in-herently raises suspicion about the credibility of Manthey™sdescription. After all, during the preelection period, Maher
had presided over a number of small group meetings. AtallŠor, at least, mostŠhe had entertained employees™ ques-
tions and had tried to answer them. It is not at all inconceiv-
able that one such question, during a late November small
group meeting, would have sparked the response described
by Manthey. Of course, as pointed out above, such a re-
sponse™s unlawfulness is not mitigated or erased by a lack
of intent by Maher to violate the Act or to interfere with em-
ployee free choice. Lee Lumber & Building Material, supra.To be sure, since September Maher had been telling em-ployees that Respondent™s adverse financial condition, as il-
lustrated by graphic and charts which he displayed, precluded
it from granting wage increases and benefit improvements.
Nonetheless, communication of that message would not nec-
essarily lead employees in late November to dismiss Maher™s
threat as an empty oneŠone which pertained to improve-
ments which could not be effected in any event, because Re-
spondent had been a money-losing operation. For, his threat
informs employees of an additional factor in Respondent™s
consideration of whether to grant economic improvements,
such as raisesŠa factor on which Respondent intended to
rely even should the economic picture brighten. Moreover,
based on Maher™s statements, it was a factor on which Re-
spondent would rely to deny improvements even when con-
sidering employment terms and conditions which did not in-
volve expenditure of money.In sum, I conclude that credible evidence establishes thatMaher did tell employees, during a late November 1994
small group meeting, that while Respondent would like to
see employees receive wage increases and other employment
improvements, that was not feasible because of the Union™s
presence and campaign. Those statements naturally interfere
with, coerce, and restrain employee exercise of the statutory
right to participate in the Act™s process for deciding whether
to become represented and, also, interfere with, coerce, and
restrain employee support for representation by a labor orga-
nization. Therefore, as a result of Maher™s statements, Re-
spondent violated Section 8(a)(1) of the Act.As to the alleged encouragement of employees to abandonthe Union in favor of an employee committee, again only
one employee described such a statement by Maher. That
was assembler Michelle R. Bibeau. She testified that, during
a November small group meeting, Maher had said ‚‚that a
union was not necessary, that if we all work together we can
work out these problems,™™ and that she had voiced a com-
plaint ‚‚about something concerning the job[.]™™ According to
Bibeau, Maher responded, ‚‚Well, Michelle, would it make
you happy if I put you on a committee and that way you
would have a voice to solve some of these problems[?]™™ She
testified that she replied, ‚‚No, I would rather go with a
union.™™Maher denied having ever suggested to employees that hewould form employee committees as an alternative to the
Union. Still, he never denied with particularity occurrence of
the above-quoted exchange with Bibeau. Moreover, Maher
admitted that he ‚‚felt [the Union] was superfluous™™ and that
he ‚‚just didn™t feel there was a need for it,™™ inasmuch as
‚‚we were a small organization that worked and that I was
empowering the organization to work together as a team.™™VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00066Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 67MDI COMMERCIAL SERVICESObviously, an employee committee would be one vehiclefor promoting ‚‚work[ing] together™™ between Respondent
and its employees. And it would be one which would render
‚‚superfluous™™ the employees™ need for representation by the
Union. That such a committee was being mentioned as apossible alternative to representation by the Union is implicit
in the context of the statements described by Bibeau. Given
Maher™s above-described attitude, it would not have been il-
logical for him to respond to her complaint by making an
‚‚off the cuff™™ proposal that she be appointed to an em-
ployee committee to empower her with a voice in solving
problems which she was raisingŠso that Respondent and, at
least, she could ‚‚work together as a team.™™A conclusion that Maher, in fact, did make the statementdescribed by Bibeau tends to be reinforced by the identity of
the employee to whom Maher made such a proposal. For, it
is undisputed that, on another occasion, Maher had asked
Bibeau why she was unhappy with her job. She replied that
she had been, and was being, schooled for special education
and, in due course, would try to locate ‚‚another job more
in that field[.]™™ Maher then asked if she would be interested
in a job with Respondent ‚‚working one on one™™ with indi-
viduals who were handicapped, even though such a job
would not entail teaching. When Bibeau displayed interest in
such a position, Maher promised that ‚‚he™d check into it
for™™ her.Those remarks to Bibeau by Maher are not alleged as vio-lations of the Act. Nevertheless, they do show some special
effort by Maher to single out and placate Bibeau™s employ-
ment concerns. Certainly there is no evidence of similar pro-
posals by Maher to any other employee. Respondent never
disputed that Bibeau had been a known supporter of the
Union. Were Respondent able to satisfy her employment
concerns, through direct dealing, it might be able to persuade
her to switch allegiance in the impending representation elec-
tion. Maher™s statements during the small group meeting, as
described by Bibeau, are consistent with his undisputed re-
marks to her about a job more attuned to her education and,
in addition, are consistent with an effort to persuade her that
direct dealing, in this case as part of an employee committee,
would be an effective alternative to representation by the
Union.The foregoing factors objectively tend to support Bibeau™sdescription of that November offer by Maher. She seemed to
be testifying honestly and I credit her description of what
Maher had proposed during that small group meeting. There
is no evidence that, prior to then, any type of employee com-
mittee had existed at Respondent. Obviously, employees™
statutory right of free choice, regarding representation, is in-
herently interfered with whenever an employer makes a
preelection proposal to create such a committee. Employees
would naturally construe such an offer as one being ad-
vanced as an alternative to selecting representation by a
union and, accordingly, it is a proposal which discourages
employee support for representation by that union. I con-
clude, therefore, that Maher did make the statements attrib-
uted to him by Bibeau, that those statements did constitute
an offer to form an employee committee, that in the cir-
cumstances Maher™s offer implicitly held out such a commit-
tee as an alternative to representation by the Union and, in
consequence, that Respondent violated Section 8(a)(1) of the
Act.Despite those violations, however, a contrary conclusion iswarranted regarding the allegation that, during his meetings
at Grand Rapids, Maher unlawfully solicited grievances andpromised to remedy those voiced by employees. As de-
scribed in subsection A, above, from the beginning of his
tenure as Respondent™s president and chief operating officer,
Maher, had promised to listen to and address employee com-
plaints whenever he came to Grand Rapids. Moreover, the
evidence shows that during September and October 1994, be-
fore the representation petition in Case 18ŒRCŒ15673 had
been filed, Maher had followed a practice of meeting with
those employees and of trying to address their complaints
and concerns. Employees so testified and the General Coun-
sel concedes as much.The General Counsel further acknowledges that the Act isnot violated whenever, during a preelection period and orga-
nizing campaign, an employer continues its practice of solic-
iting employees™ grievances and complaints. Nevertheless,
points out the General Counsel, the Board has held that a
violation does occur whenever such an employer ‚‚signifi-
cantly alters its past manner and methods of solicitation dur-
ing the union campaign.™™ (Citation omitted.) House ofRaeford Farms, 308 NLRB 568, 569 (1992). In that connec-tion, the General Counsel points to two such asserted
changes by Maher following receipt of the first representa-
tion petition on October 28, 1994: Maher began conducting
such meetings with greater frequency and, second, he began
meeting with small groups of employees, rather than continu-
ing to follow his initial practice of meeting with all Grand
Rapids employees at a single sitting. However, neither dis-
tinction is so significant that, collectively, they warrant a
conclusion of unlawful solicitation and promises of remedial
action.Maher explained that he had switched to small groupmeetings because that was less disruptive of production.
While he was meeting with any given group, other employ-
ees could continue working. In contrast, when he met with
all employees, no work whatsoever was being performed.
While there would be an interruption of production under ei-
ther alternative, since employees attending meetings were not
producing, Maher™s explanation is not without any logic and,
more importantly, there is no evidence which even tends to
contradict his explanation. Further, there is no evidence
which would warrant an inference that Maher believed that
employees were more susceptible to intimidation, or even
persuasion, in small group meetings than in all-employee
ones.Whether assembled all together or in small groups, Re-spondent™s employees were obliged to attend Maher™s meet-
ings, both during September and October and, as well, during
November and early December 1994. That is one distinction
between the situation here and that which had existed in
House of Raeford Farms, supra.True, during November and December, Maher added tohis meetings the message that it was unnecessary to select
the Union as bargaining agent of Respondent™s employees.
Standing alone, however, that message constitutes no more
than an expression of opinion protected by Section 8(c) of
the Act. ‚‚Of course, an employer is free to express the opin-
ion that employees would be better off without representation
and to appeal for the support of its employees in a represen-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00067Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tation election.™™ (Citation omitted.) Nissan Motor Corp. inU.S.A., 263 NLRB 635, 640 (1980).Nor is Respondent™s continued solicitation of employeegrievances and complaints tainted by the addition of that ap-
peal. The Act does not prohibit employers from ‚‚pointing
with pride to an already implemented process as a basis for
seeking support in the representation process.™™ Id.Those conclusions are not altered or changed simply be-cause an employer chooses to more frequently conduct meet-
ings with employeesŠthe General Counsel™s second pro-
posed distinction. The General Counsel points to no evidence
thatŠin meeting more frequently after October 28, 1994,
than during the preceding 2 monthsŠRespondent somehow
had displayed greater receptivity to what employee were say-
ing. Nor did it appear to be responding any differently, even
marginally so, to complaints and grievances voiced during
November and December meetings than had been the fact
during September and October. Given those facts, there is
nothing inherent in increasing the numbers of meetings
which has been shown to naturally influence employee reac-
tions to Maher™s ongoing solicitations. To the contrary, dur-
ing November and December employees seemed to continue
sharing the by-then departed Edward Saric™s opinion of
Maher™s reaction to their grievances and complaints: ‚‚noth-
ing ever happened. I didn™t see any changes after I ever
talked. All he would say [is] ‚I hear you.™ ThatŠthose are
the words that he would say every five seconds.™™ In fact,
there is no evidence that Respondent ever resolved any griev-
ance or complaint raised during any of the November and
December meetings conducted by Maher.To be sure, as concluded above, Respondent did violatethe Act during two of the November small group meetings
when Maher, at one, told employees that Respondent could
not consider raises and employment improvements because
of the Union™s presence and, at another, proposed that an
employee committee could be formed. Still, so far as the evi-
dence shows, those had been unplanned remarks. There is no
evidence that either one had been repeated by Maher at any
other meeting. In these circumstances, there is no basis for
concluding that, collectively, they so tainted Respondent™s
practice of asking for employee complaints that, by continu-
ing that practice, Respondent had ‚‚significantly alter[ed] its
past manner and methods of solicitation during the union
campaign.™™ House of Raeford Farms, supra. In view of theforegoing considerations, I shall dismiss the allegation that
Respondent, through Maher, unlawfully solicited employees™
grievances and promised to remedy them.Respondent is not so fortunate with regard to the allega-tions of unlawful interrogation by Maher. Three employees
described questions by Maher concerning employees™ reasons
for supporting the Union. Packager Shawnee Johnson testi-
fied that, during one of the small group meetings, she had
been asked for ‚‚my opinion™™ of the Union by Maher. In
fact, though he claimed that he ‚‚honestly™™ did not ‚‚recall™™
if, during a meeting with employees, he had asked, ‚‚Why
do you want a union?™™ Maher allowed that Johnson™s ac-
count ‚‚may have been something I said[.]™™ I credit her testi-
mony that, in fact, Maher had done so.Manthey testified that, following one of the group meet-ings, he observed Maher ‚‚pull Bibeau off to the side™™ and
ask ‚‚her why she was voting for the [U]nion[.]™™ Bibeau tes-
tified that, as she had been ‚‚leaving from a meeting,™™ shehad been drawn ‚‚aside™™ by Maher who inquired, ‚‚Well,Michelle, why do you support or why would you vote yes
for a union[?]™™ She testified that she had replied, ‚‚to have
a voice in how things should be run around here[.]™™Maher did not deny having questioned Bibeau. To the con-trary, he testified only that he had no recollection as to
whether he ever had asked any particular employee individ-
ually about union support. Johnson and Bibeau had been
open supporters of the Union. Neither one answered in a
manner which indicated that she had been intimidated by
Maher™s questioning. Still, the test for determining whether
employers violate Section 8(a)(1) of the Act by their state-
ments does not depend on reactions by particular employ-
eesŠwhether a particular employee happens to be a ‚‚wilting
violet™™ or, conversely, a ‚‚rough old cobb™™ whom no one
could intimidate. Instead, the test is one of reasonable tend-
ency. Lee Lumber & Building Material, supra.Although DuRand is Respondent™s founder and presidentof its corporate parent, Maher had been the highest-ranking
official of Respondent during November and December
1994. His questioning had occurred during, or in conjunction
with, meetings convened by Respondent and which employ-
ees had been obliged to attend. On neither occasion did
Maher express any reason for questioning Johnson and
Bibeau. Of greater significanceŠin light of the background
of Catlett™s closure threats, and threats of adverse con-
sequences for supporting a union, and of the unlawful dis-
charge of Regina Saric and constructive discharge of her hus-
bandŠon neither occasion did Maher give assurances that
reprisals would not be visited on Johnson and Bibeau, be-
cause of their answers. Indeed, neither of those two employ-
ees were advised that refusal to answer Maher™s interrogation
was a legitimate course that could be followed without fear
of reprisal for doing so. Finally, on both occasions Maher™s
questioning had been overheard by other employees.In view of the foregoing considerations, a preponderanceof the credible evidence establishes that Maher interrogated
employees about their union support, that such interrogation
had been coercive and, thereby, that Respondent violated
Section 8(a)(1) of the Act.The general subject of Respondent™s meetings with em-ployees involved one additional allegation, one directed to
DuRand. He acknowledged that he had attend one meeting,
or one set of small group meetings, at Grand Rapids during
November. The complaint alleges that he had ‚‚told employ-
ees their wages might go up without a union, but threatened
that wages would go down if they selected the Union to rep-
resent them.™™ DuRand denied flatly having said that wages
would go down if the employees selected the Union as their
bargaining agent. In light of the seeming candor of that de-
nial, in conjunction with the seeming confusion of employee
testimony as to what DuRand had actually said, I credit his
denial.Manthey testified, three times, that DuRand had said onlythat he would like to see everybody making seven dollars an
hour, ‚‚but right now that™s not feasible™™ or ‚‚possible.™™ Nei-
ther Manthey nor any other witness contradicted DuRand™s
testimony that he had explained to the employees that, as de-
scribed in subsection A, above, initially it had been con-
templated that Respondent would have a Postal Service con-
tract ‚‚and we had scheduled the plant to have beginning
wages at seven something an hour,™™ but that contract hadVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00068Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 69MDI COMMERCIAL SERVICESnot materialized, with the result that Respondent was unableto pay rates which it had scheduled originally. The accuracy
of the facts in that recitation are not disputed. Nor is it dis-
puted that DuRand had advanced that explanation to the
Grand Rapids employees when he had met with them.
Against that background, Manthey™s testimony shows no
more than that DuRand, in contrast to Maher, had firmly tied
his explanation of wage-increase feasibility to the actual
business situation of RespondentŠnot to the presence or ab-
sence of employee-representation by the Union.The second employee-witness to Du Rand™s remarks wasthen-assembler Deborah M. Hill. She appeared to be an hon-
est, but confused, witness. Initially, she testified that DuRand
had said, ‚‚That our wages would be lowered because of the
[U]nion. If the [U]nion would come in they would be low-
ered.™™ During cross-examination, however, she conceded that
it was true that DuRand had said that employees™ wages
would be lowered by virtue of the fact that they would be
paying union dues. Of course, it is not unlawful for an em-
ployer to alert employees to the dues-payment consequences
of selecting a union as their bargaining agent. ‚‚Mere ref-
erences to the possible negative outcomes of unionization,
however, do not deprive the Respondent ... of the protec-

tions of Section 8(c) of the Act.™™ (Citations omitted.) Uarco,Inc., 286 NLRB 55, 58 (1987).Hill™s initial testimony, ‚‚because of the [U]nion,™™ is con-sistent with her concession that DuRand had said that wages
would be lowered as a result of any dues that employees
might have to pay. Dues, and the level of them, is a matter
subject to control by a union, not by an employer. To be
sure, DuRand™s remark was uttered in the overall context of
other unfair labor practices by Respondent, including
Maher™s sometimes unlawful remarks during meetings simi-lar to ones during which DuRand had spoken to the employ-
ees. Still, existence of unfair labor practices on some occa-
sions does not altogether deprive an employer of ability to
make legitimate predictions and other remarks to employees
about the consequences of unionizationŠdoes not require the
employer to be muzzled completely under the Act as a result
of commission of some unfair labor practices.In the final analysis, there is no substantialŠor even a hintof, for that matterŠevidence that DuRand had made state-
ments such as those attributed to him by the complaint.
Therefore, I shall dismiss the allegation pertaining to
DuRand.E. Remaining Allegations Pertaining toPreelectionEvents
Three additional incidents occurred prior to the representa-tion election of December 16, 1994. Manthey testified that
on one day, as he had been working, he was talking to other
employees on his team, complaining about a coworker™s
worktime circulation of a petition which employees could
sign to revoke their cards authorizing the Union to represent
them. He testified that Bunn happened by and asked if he
had a problem, after which she told him to report to her of-
fice. When he did so, according to Manthey, Fink had been
present and Bunn had said, ‚‚I want you to stop talking
[about] this [U]nion. You are disrupting productivity and you
are upsetting everybody.™™ Manthey testified that he disputed
those assertions, saying that his ‚‚productivity is very high.
I™m not upsetting anybody.™™Eventually, Manthey testified, Fink entered the conversa-tion, asking him to, ‚‚Tell me about this union. I was on
vacation[.]™™ As he was leaving the office, testified Manthey,
Fink twice pointed out to him, ‚‚I™m worried about my job.™™Neither Bunn nor Fink denied that this conversation hadoccurred. And neither one of them contested Manthey™s
above-described account of what the two supervisors had
said to him during it.The General Counsel alleges that Bunn™s comments con-stituted an unlawful prohibition of discussion about the
Union by Manthey. In fact, as described above, Manthey had
been discussing an antiunion petition and, accordingly, his
remarks had pertained to representation of employees. In
consequence, the substance of his remarks were encompassed
by Section 7 of the Act. Respondent makes no contention,
nor is there evidence to support one, that it had any rule pro-
hibiting worktime conversations among Grand Rapids em-
ployees. Nor did its officials dispute the testimony that those
employees regularly would converse about various subjects,
without restriction, as they worked.Aside from an incident concerning defacement of a memo-randum from Maher, which had led her to admonish all em-
ployees to ‚‚concentrate on work, because our productivity
was suffering,™™ Bunn never contended that the productivity
of Manthey, and others on his team, had been suffering dur-
ing the day when she had directed him to ‚‚stop talking
[about] the [U]nion.™™ Nor is there any evidence showing that
his remarks to coworkers actually had impaired the produc-
tivity of any of them or, alternatively, actually had upset any-
one.Communication among employees about employmentterms and conditions is important ‚‚to the free exercise of or-
ganization rights,™™ Central Hardware Co. v. NLRB, 407 U.S.539, 542Œ543 (1972), and ‚‚The place of work is a place
uniquely appropriate for dissemination of views concerning
the bargaining representative and the various options open to
the employees.™™ NLRB v. Magnavox Co. of Tennessee, 415U.S. 322, 325 (1974). ‚‚No restriction may be placed on the
employees™ right to discuss self-organization among them-
selves unless the employer can demonstrate that a restriction
is necessary to maintain production or discipline.™™ NLRB v.Babcock & Wilcox Co., 351 U.S. 105, 113 (1956).Respondent has failed to show that it has embodied sucha restriction in a work rule which did not permit conversation
among employees as they worked. It has not presented evi-
dence showing that Manthey™s conversation had been inter-
fering with production or had upset other employees. Nor has
it shown that Bunn truly had been concerned with productiv-
ity or the affect of Manthey™s comments on other employees.
Therefore, I conclude that her remarks to Manthey interfered
with and restrained his statutory right to communicate about
representation matters with his coworkers, with the result that
Respondent violated Section 8(a)(1) of the Act when Bunn
directed him to stop talking to them about the Union.More subtle is the General Counsel™s allegation that Finkhad interrogated Manthey when she had asked him to tell her
‚‚about this union.™™ Still, the Board has relatively recently
agreed that a supervisor™s question, ‚‚What™s going on;
what™s happening?™™ with respect to a union, constituted un-
lawful interrogation. Medical Center of Ocean County, 315NLRB 1150, 1154 (1994). Though that conclusion was
reached in circumstances differing from those surroundingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00069Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Fink™s question; nevertheless, her question had been asked incircumstances which were coercive.Fink™s question had been uttered in the immediate wake ofan unlawful direction to Manthey to ‚‚stop talking™™ about the
Union. On other dates, as concluded in preceding sub-
sections, Respondent had committed unfair labor practices.
Indeed, Manthey had been one object of some: at least one
of Catlett™s closure threats and Maher™s statement about not
being able to consider raises and employment improvements
because of the Union™s campaign. Moreover, before the
meeting had ended in the office that day, Fink had expressed
to Manthey concern about ‚‚my job.™™ While she did not state
explicitly what she meant by that concern, the circumstances
naturally lead an employee to connect such supervisory con-
cern to the Union™s campaign and its outcome.Fink did advance a reason for having asked Manthey aboutthe Union. But, it was a patently specious one. After all, she
acknowledged having been working when the Union™s cam-
paign had first surfaced. She also acknowledged that employ-
ees had attempted to discuss the Union with her. As set forth
in subsection C, above, she had been one of the two line
leads who had informed Bunn, as they traveled to St. Paul
on October 28, 1994, that a union campaign was in progress.
As a result, her statement to Manthey about having been on
vacation would hardly ring true as a legitimate explanation
for asking broadly that he tell her about the Union.To be sure, Fink was not a high-level supervisor. Never-theless, her question had been addressed to Manthey in the
presence of the Grand Rapids plant manager who was the
highest-ranking official regularly present at the Grand Rapids
facility. Fink never assured Manthey that he need not answer
her question. Nor did she assure him that there would be no
reprisal for whatever answer he did give her. To the contrary,
an employee likely would fear reprisal, given the preceding
unlawful direction to ‚‚stop talking™™ about the Union. In-
deed, Fink™s question appeared to be an attempt to engage
Manthey in the very type of conversation which Bunn just
had directed him not to engage. In the totality of the fore-
going circumstances, I conclude that Fink™s question had
been coercive and, accordingly, had violated Section 8(a)(1)
of the Act.A second preelection incident involving Manthey occurredon the eve of that election, on December 15, 1994. As work
was ending that day, Manthey received a written document,
styled as a verbal warning for having been absent on Decem-
ber 1 and, again, on December 8, 1994, without having
called in to report that he would be absent. A number of un-
disputed or unexplained factors serve to establish that this
warning had been given to Manthey not only in retaliation
for his own union sympathies, but also as a means of dem-
onstrating to other employees the power which Respondent
could exercise over their employment, should they engage in
activities which displeased it, such as supporting the Union.There is no dispute that Manthey had been absent on bothDecember days. Respondent requires only that its employees
call in to report that they intend to be absent. Manthey testi-
fied that he had done so on both dates. On December 1, he
testified, he had spoken with line leader Richard ‚‚Rusty™™
McDonald and had said that, ‚‚I would not be in and that
he should relay that message and he said yes, I would.™™
Then, at approximately 6:15 a.m. on December 8, testified
Manthey, he had called Respondent™s facility and had re-corded on the answering machine that he would be absentfrom work that day. Bunn denied that either message had
been received by her. Thus, she asserted, the reasons for the
warning.Any reliability which might be accorded to that assertioncollapses in the face of certain uncontested evidence. Most
importantly, Fink never contradicted Manthey™s testimony
that on December 2, he had spoken with her, explaining that
he had called on December 1 to report that he would be ab-
sent, and that Fink had replied, ‚‚Yeah. Rusty gave me the
message[.]™™ Nor did Bunn challenge Manthey™s testimony
that later on December 2, when she had asked where he had
been and why he had not called on December 1, he had told
Bunn that he had called McDonald and, when Bunn said she
had not gotten that message, Fink had interjected, ‚‚Well,
Rusty gave me the message,™™ and Bunn then ‚‚said it was
okay.™™ As a result of this undisputed testimony, there was
seemingly no legitimate basis for issuing a warning to
Manthey for having ‚‚failed to call in to report his absence
of 12Œ1Œ94[.]™™Nor has Respondent shown a basis for the warning™s inclu-sion of Manthey™s December 8 absence. According to Bunn,
it is standard practice for employees to report their absences
by calling in and recording on the answering machine that
they will be absent. As set forth above, that is what Manthey
testified that he had done on December 8.Bunn further testified that such messages are ‚‚recorded onthe supervisor™s document,™™ presumably by Mary Farnsworth
during December 1994, since she then had been Bunn™s sec-
retary. Yet, neither ‚‚the supervisor™s document™™ for Decem-
ber 8, showing what record had been prepared for that day,
nor Farnsworth, whom Respondent never contended was un-
available to it as a witness, were produced during the hearing
to corroborate Bunn™s testimony regarding Manthey™s De-
cember 8 absence. In subsection B, above, I pointed out that
Bunn was not generally a credible witness. The absence of
such potentially supporting evidence, concerning Manthey™s
December 8 absence, warrants an inference that, had ‚‚the
supervisor™s document™™ or Farnsworth been produced during
the hearing, neither would have supported Bunn™s assertion
about absence of a record of Manthey™s call that morning.
That inference tends to be reinforced by the above-described
evidence pertaining to inclusion of his December 1 absence
in the warning which he received.That warning, itself, is dated ‚‚12, 9, 94.™™ Yet, it is notdisputed that it had not been given to Manthey until Decem-
ber 15, 1994, almost a week later. Respondent never ex-
plained its reason for having waited for so relatively pro-
longed a period, until the eve of the representation election,
to hand the warning to Manthey. Absent an explanation, such
timing would appear to have been intended to impress on
Manthey, during the following day™s election, the potential
power which Respondent could exercise over his employ-
ment. And not only Manthey.He testified that, as he had been waiting at his work sta-tion, near the exit through which other employees pass when
leaving the Grand Rapids facility, for his shift to end on De-
cember 15, Catlett walked up, slapped down the warning in
front of Manthey, and said, ‚‚Here is your warning slip. Sign
it. Dispute it. Do whatever you want with it and give it back
to me.™™ Yet, it is Respondent™s practice to issue warnings to
employees during private meetings, off the work floor, withVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00070Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 71MDI COMMERCIAL SERVICESthe employee™s supervisor and a witness present, accordingto everyone who testified with particularity about that sub-
ject. Bunn claimed that the practice had been followed on
December 15: that she and Catlett had met with Manthey in
the conference room where the warning had been given to
the latter. However, Michelle Bibeau corroborated Manthey™s
description. And in a graphic display of his unreliability,
Catlett never truly corroborated the testimony of Bunn.Asked first if he had ever before seen the warning, Catlettanswered, ‚‚I must have, I signed it.™™ When then asked if
he had given it to Manthey, Catlett responded, ‚‚I could
have, although it is not normally the practice.™™ Shortly after-
ward, he claimed, ‚‚I don™t recall anything specific about
this, so I would assume it was handled in the way they nor-
mally are.™™ When he testified, Catlett had not had the benefit
of having heard how Bunn would describe issuance of the
warning to Manthey. It appeared that Catlett was attempting
to tailor his testimony so that he would avoid saying any-
thing which might not serve to corroborate, much less con-
tradict, whatever description she advanced concerning deliv-
ery of the warning to Manthey.I conclude that the warning had been given to Mantheywhile he had been at his work station. By issuing it in so
public a fashion, Respondent accomplished not only the ob-
jective of retaliating against Manthey, but also of making an
election eve demonstration to other workers of its ability to
retaliate against them through their employment relationship
with it. I do not credit Bunn™s and, where pertinent, Catlett™s
testimony about the reason for the warning and the cir-
cumstances of its delivery to Manthey. Therefore, a prepon-
derance of the credible evidence establishes that Respondent
had issued the warning for the above-enumerated unlawful
motives, thereby violating Section 8(a)(3) and (1) of the Act.The final preelection incident alleged to give rise to a vio-lation of the Act took place at the Eagle™s Club during the
evening of December 13, 1994. There, the Union conducted
a dinner meeting with Respondent employees, in a separate
back meeting room. Access to that room was gained by
walking through the public restaurant and bar areas. Catlett
admitted that he had gone to the Eagle™s Club that evening,
that he had initially sat at a table in the public area, and that,
eventually, he had gone into the room where the Union™s
meeting was conducted by Lynnie L. Martin, the Union™s
business representative.The General Counsel alleges that Catlett™s very presenceat the Eagle™s Club that evening had constituted unlawful
surveillance of Respondent™s employees™ union activity. The
General Counsel further alleges that, after having entered the
meeting room, Catlett further violated the Act by, once more,
threatening that Respondent would close because of the
Union. Catlett denied expressly having said that.As to his presence at the Eagle™s Club that evening, Catletttestified that he had been invited to go for an after-work
drink by employee Michael Kelner. According to Catlett, it
had been Kelner who had suggested going to the Eagle™s
Club. Neither going for an after-work drink nor going to that
establishment had been unusual events, testified Catlett.As concluded in subsection B, above, Catlett did not gen-erally appear to be a credible witness. Kelner was never
called by Respondent to corroborate Catlett™s testimony
about how the two of them had come to be at the Eagle™s
Club during the evening of December 13, 1994. Yet, Kelnerhad continued working for Respondent through the January1995 mass layoff, described in subsection F, below. In fact,
based on attendance records which were introduced, Kelnerhad continued working for Respondent into the early spring
of 1995, even after the charge in the instant matter had been
filed. There was neither a contention that Kelner was not
available to Respondent as a witness to corroborate Catlett™s
testimony about the events of December 13, 1995. Nor was
any evidence presented from which his unavailability could
be inferred.Both Manthey and Bibeau testified that Catlett had beenseated at a table in the Eagle Club™s public area from which
he could observe the room where Respondent™s employees
were meeting with the Union. Further, while sitting at that
table, it is uncontroverted, Catlett had been plainly visible to
employees entering the Eagle™s Club to attend that meeting.
It is also undisputed that, at least during part of the evening,
Catlett had been ‚‚jotting down something,™™ as he sat at that
table.Manthey testified, and Catlett acknowledged, that Catletteventually had entered the meeting room, had spoken to
Martin, and had sat down at a table where Manthey was sit-
ting. Catlett testified that he had been invited to go there by
mail stuffer/assembler Keith L. Hawkinson, when the latter
had come into the Club™s public area and had spoken with
Catlett. According to Catlett, he had asked ‚‚what is going
to happen to me if the Union votes in?™™ and Hawkinson had
suggested that Catlett ‚‚come back and talk to the representa-
tive about it[.]™™ When he testified as the General Counsel™s
witness, Hawkinson allowed that he ‚‚could have™™ invited
Catlett into the meeting room that evening. Indeed, it was
plainly obvious, from his manner of answering questions
about that invitation, that Hawkinson had invited Catlett into
the meeting room.Nonetheless, Catlett™s testimony about Hawkinson™s invita-tion provided another example of the former™s unreliability
as a witness. In describing his conversation with Hawkinson,
Catlett testified that he had been curious about what would
happen to him because he was ‚‚just another hourly em-
ployee, I thought.™™ It is obvious, however, that by that time
Catlett could not have concluded that he was ‚‚just another
hourly employee,™™ since Bunn testified, in conjunction with
her effort to establish the supervisory status of the Sarics,
that she had instructed Catlett and Fink not to discuss the
Union with employees, because the two line leads were su-
pervisors. In fact, Catlett admittedŠgrudginglyŠthat he had
been so instructed by Bunn before December 13, 1994. In-
deed, during his own description of what had occurred that
very evening, Catlett characterized himself as a supervisor.
So, there should have been no doubt in his own mind as to
whether he was a supervisor, rather than ‚‚just another hourly
employee[.]™™ Furthermore, his own admitted above-described
question to Hawkinson, which had generated the latter™s invi-
tation, had violated Bunn™s instruction to Catlett not to dis-
cuss the Union with employees.Catlett acknowledged that, as he had entered the meetingroom, Business Representative Martin had tried to head him
off, saying that Catlett should not be there and should leave.
But, testified Catlett, Hawkinson had intervened, saying,
‚‚No, Russ is one of the good guys.™™ Yet, while he effec-
tively conceded that he had suggested that Catlett go into the
meeting room, Hawkinson did not corroborate Catlett™s testi-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00071Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Unless stated otherwise, all dates in this subsection and in sec.II, infra, took place during 1995.11A number of such attendance records were introduced. It shouldbe noted that there are some entries, on some of them, which are
virtually illegible.mony concerning this exchange with Martin. To the contrary,it seems improbable that, by December 13, 1994, any em-
ployee would have viewed Catlett as ‚‚one of the good
guys,™™ given the evidence, described in subsection C, above,
that Catlett had been threatening closure of the Grand Rapids
facility if employees working there selected the Union as
their bargaining agent. Indeed, Hawkinson had been one em-
ployee to whom Catlett had directed such a threat.Consistent with those prior threats, Manthey testified that,while in the meeting room during the evening of December
13, 1994, Catlett had said, ‚‚I want to know what™s going on.
They are going to close thisŠthey are going to close this
plant and I told you that before.™™ Catlett denied having
threatened adverse action if employees supported the Union.
Nonetheless, he never denied specifically having repeated his
earlier threats of closure during the evening of December 13,
1994. Given the absence of such a denial, the consistency of
a threat on that occasion with his prior closure threats, and
the fact that Manthey appeared to be an honest witness, I
conclude that Catlett once more had threatened closure.That threat violates Section 8(a)(1) of the Act. Further-more, given the unreliability of Catlett™s uncorroborated ex-
planation for his very presence at the Eagle™s Club during the
evening of December 13, 1994, and the description of his
conduct even before he had entered the back meeting room
that evening, I conclude that employees would naturally con-clude that he was there to engage in surveillance of their
union activities. That does, in fact, seem to be the only log-
ical explanation for his presence there.To be sure, that is the lone instance when Catlett or anyother official of Respondent engaged in surveillance of em-
ployees™ union activities. Still, that surveillance cannot be
simply dismissed as an isolated single event. As concluded
in preceding subsections, by December 13, 1994, Respondent
had engaged in a number of unfair labor practices, including
the discharge and constructive discharge of two employees.
Within 2 days, it would issue an unlawfully motivated warn-
ing to Manthey, the very person beside whom Catlett sat
after having entered the Eagle™s Club meeting room. While
there, moreover, he made another of his unlawful closure
threats. In the totality of these circumstances, therefore, I
conclude that Respondent violated Section 8(a)(1) of the Act
as a result of Catlett™s surveillance of employees™ union ac-
tivities during the evening of December 13, 1994.F. The Postelection Layoffs of 1995In the representation election of December 16, 1994, 20nonchallenged eligible voters cast ballots for the Union. But,
53 employees voted against representation. Apparently no
objections were filed. So, by the end of 1994 the organizing
campaign passed into history.By mid-January 199510Respondent™s business had de-clined to the point where only a single significantly sized
projectŠbird feeder fabrication or assemblyŠexisted for em-
ployees of the Grand Rapids facility. In consequence, on Jan-
uary 18 Respondent laid off most employees who had been
working there. The lawfulness of its motivation for that
group layoff is not challenged. However, while almost all of
the layoffs had been classified as temporary, three weremade permanent: those of Keith L. Hawkinson, RickyThayer, and Dennis Morgan. As to Morgan, Bunn testified
that he had requested that his layoff be made permanent.
Thus, it did not occur at Respondent™s initiative.No such request had been made by Hawkinson andThayer, both of whom had been open supporters of the
Union. Thus, every day while working prior to the represen-
tation election, Thayer had worn on his shirt a pin bearing
the legend, ‚‚Vote yes union.™™ Similarly, during the 2-week
period preceding that election, Hawkinson had worn at work
one of the Union™s pins and, as well, a hat or cap bearing
the Union™s name. Respondent™s officials never denied hav-
ing observed Thayer and Hawkinson wearing these items. To
the contrary, Bunn conceded that Hawkinson ‚‚might have
had a button on,™™ although she quickly qualified her conces-
sion by adding, ‚‚but there were a lot of people wearing but-
tons.™™ The General Counsel alleges that, in selecting for per-
manent layoff only union supporters Hawkinson and Thayer,
Respondent had been motivated by a desire to retaliate
against them because of their support for the Union.Bunn, the official who had decided to make those layoffspermanent, denied that union sympathies and activities had
played any role in her decisions. Instead, she testified,
Hawkinson ‚‚was working part time. He had back injury. He
also had problems with productivity and attendance, and
there were days when he couldn™t finish shifts because he
was obviously in pain.™™Hawkinson agreed that a back injury had caused him notonly to miss work, but also had led to a reduction in the
number of hours when he had been scheduled for work. His
attendance record (R. Exh. 48)11shows that, from July 1994through January 18, he had missed work during part or all
of 26 days. Further, a timestudy report form for workdays
from December 27, 1994, through January 9 shows that his
average production for that period had been but 70 percent
of the desired norm.As to Thayer™s selection for permanent layoff, Bunn testi-fied, with some uncertainty, ‚‚basically, it was attendance. I
don™t think he had a full week while he was there. Also, pro-
ductivity might have been an issue, too, but I know it was
attendance.™™ Thayer™s attendance record (R. Exh. 92) does
show that, since beginning work for Respondent on Septem-
ber 19, 1994, he had missed all or part of 19 workdays and
had been tardy on four other occasions. However, no time-
study report form or other record pertaining to his productiv-
ity was produced.On December 22, 1994, Thayer had received a verbalwarning concerning being late or absent. That warning stated
that Thayer ‚‚cannot be late or absent more than 1 day/month
for the next 3 mos. or further action may be taken leading
to suspension or dismissal.™™ According to his attendance
record, Thayer was tardy on December 27, 1994, and missed
2.25 hours on January 9, for ‚‚M™™ or medical/sick leave. As
a result of the tardiness, by handwritten noteŠnot an ‚‚EM-
PLOYEE WARNING REPORT™™ŠBunn reminded Thayer
of the verbal warning and of its statement about future ab-
sences and tardiness, asking what could be done to improve
his situation. There is no evidence that Thayer responded toVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00072Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 73MDI COMMERCIAL SERVICES12Involving the type of item which came to prominence when itwas worn across the bridge of his nose by Jerry Rice of the San
Francisco 49ers.13Night-Shift Supervisor Sandy Caverly was recalled on January18. According to Bunn, that had occurred because of Respondent™s
desire to train Caverly in fabricating bird feeders, so that their as-
sembly could be expanded to night shift.14Julia Olson did not return until May 17. But, according torecords submitted by Respondent, she had been recalled on April 18
and had requested that her layoff be extended for personal reasons.15Specific names are recited in lists supplied by Respondent andare included in G.C. Exhs. 13 and 14. It should be noted that the
two lists do not always correspond. For example, the list which is
part of G.C. Exh. 13 shows that Gayle I. Miller began work on April
4, that Lorraine F. Hurlbutt began on April 6, that Raymond P.
Feltus began on April 14, that David S. Shevich began on April 18,
that Jamie L. Veith began on April 19, that Lisa D. Veek began on
April 21, and that Ralph Sisco began work on April 24. None of
these names are included on the ‚‚CALL BACK LIST™™ prepared by
Respondent and included in G.C. Exh. 14 (note that both lists show
a Patrick A. Veek beginning work on April 21, but only the one list
also includes Lisa D. Veek).that note. Nor is there evidence that Bunn ever chose to fur-ther pursue the subject with him.Throughout winter and into the spring Respondent™s busi-ness increased. However, specific descriptions of customer
orders were confined mostly to Bunn™s testimony and to
weekly management reports which she had prepared. Not
produced were records showing the points at which work
commenced on specific customer™s orders, week-by-week
volume of such orders, and the precise point at which any
given order had been completed. As will be seen in section
II, infra, those omissions leave Respondent™s defense lacking
in support in many instances. That is, Respondent™s defense
is, in sometimes crucial instances, left to rely on the too
often contradictory testimony of Bunn and statements in her
sometimes contradictory weekly management reports.In general, customer orders can be identified. Bird feederfabrication existed during January and continued to be per-
formed for most succeeding months. Added during thosemonths, though not all at once, were two projects for 3M:
the so-called tape line and a Little & Co. project. Also added
were an Ergodyne project and a Dove Pack project being
performed for Young America. In addition, there were some
unidentified odd projects, apparently of minor significance.
Finally, during March, Respondent acquired a test project
from CNS Corporation for Breathe Right packaging.12As work volume began to increase, Respondent started torecall laid-off employees. The initial recalls were made on
January 2313when 21 employees were recalled. Over thecourse of succeeding weeks the remaining laid-off employees
were recalled until, on April 26, Bradley Casper and Douglas
Jaeger were recalled.14On the preceding day, April 25, Jac-queline ‚‚Jackie™™ Gould had returned, and on April 24, nine
other employeesŠMichelle R. Bibeau, Shawnee Johnson,
LaVonne MacAdams, Thomas E. Manthey, Bobbi McNeil,
Anthony Parker, Michael F. Steffes, Paul D. Thompson, and
Richard A. YuengerŠhad been recalled. Of these 12 em-
ployees, the General Counsel alleges that recall of all but
Gould and Casper had been delayed in retaliation for their
earlier support of the Union.Indeed, each of those 10 later-recalled employees eithertestified, or was identified by witnesses who testified, as hav-
ing been a vocal supporter of the Union, as shown by their
having worn pins or hats, sometimes both. Furthermore, de-
spite occasional claims of lack of knowledge, at one point
or another Respondent™s officialsŠespecially, MaherŠac-
knowledged having known of the union support of each of
those 10 employees.Respondent™s defenses concerning those recalls will be re-viewed in greater detail in section II, infra. At this point,
however, certain aspects of those defenses should be set
forth. First, in addition to recalling laid-off employees, dur-
ing April Respondent began hiring additional employees. Theinitial group of new hires began employment on April 3, fol-lowed by additional individual or groups of new hires on
April 4, 5, 6, 13, 14, 17, 18, 19, 20, 21, 22, 24, 25, 27, and
28.15In consequence, the 10 employees alleged asdiscriminatees, because of belated recalls, had remained on
layoff while a considerable number of newly hired employ-
ees began and continued working at the Grand Rapids facil-
ity of Respondent. Indeed, prior to April 24, the last em-
ployee to be recalled had been on March 27, aside from the
above-mentioned Julia Olson who was asked to return on
April 18, but who chose to continue on layoff. Even then,
there is no evidence that Respondent tried to recall some
other employee, to replace Olson.Second, in the course of explaining the hiring of new em-ployees while not recalling laid-off employees, Maher testi-
fied, somewhat uncertainly, ‚‚I think what we were doing
was saving people who had been experienced in other jobs
for when those jobsŠwhen those other jobs started over
again, and that weŠthis was fairlyŠthis was a new cus-
tomer [CNS Corporation] and required some new training,
and Lorraine [Bunn] felt that she should start with new peo-
ple on nights to do that work.™™ The problem with that expla-
nation is that it did not square with what limited supporting
documentary evidence Respondent did produce: Bunn™s
weekly management reports (R. Exh. 31).While Bibeau and Manthey did refer to other work whichthey had performed briefly following their recalls, both testi-
fied to having been assigned to Breathe Right packaging.
Each of Bunn™s weekly management reports had subsections,
two of which are titled, ‚‚Major Accomplishments DuringPast Weeks™™ and ‚‚Ratio goals by Project.™™ Bunn had pre-pared one report covering the ‚‚Weeks of April 10 thru April
29, 1995,™™ assertedly on May 2. It recites in the former sub-
section, ‚‚Complete Young America and Little & Co.™™ The
‚‚Ratio™™ subsection of that report lists only ‚‚BreatheRight.™™ And a review of available succeeding weekly man-
agement reports, through the one of ‚‚May 22 to May 26,
1995,™™ shows only ‚‚Breathe Right™™ under that same sub-
section. In other words, if recall of the alleged discriminatees
truly had been delayed so that they could work on a project
with which they were familiar, and would not have to be
trained for Breathe Right™s project, the fact is that, following
their recalls, there is no evidence that they had been assigned
to some previously performed project; from Bunn™s weekly
management reports, they could only have worked on the
Breathe Right project.Furthermore, weekly management reports immediately pre-ceding the one for April 10 through 29 all list a variety of
other projects under the ‚‚Ratio™™ subsection. As discussed insection II, infra, one of those projects is Little & Co. ThatVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00073Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
was the very project which MaherŠand Bunn, as wellŠsometimes appeared to be claiming had been the one for
which those 10 alleged discriminatees were being held in re-
serve. In short, examination of the weekly management re-
ports not only fails to support Maher™s general explanation
about the delayed recalls. It contradicts it.At some points Bunn did seem to be trying to corroborateMaher™s testimony about training newly hired employees for
the Breathe Right work, while delaying recalling others until
familiar projects became available for the latter. For exam-
ple, at one point she testified, ‚‚We were going to bring in
peopleŠthe remaining people that were on layoff to work on
the Little & Company Project to get that out because they
had experience in doing it and it wasn™t something that you
couldŠthat people couldŠwe had a high level of quality on
that too so we needed experienced people to do that
project.™™ Still, she had prepared the weekly management re-
ports and, accordingly, surely had to know that, if scruti-
nized, those reports would not support such a general de-
fense. Thus, she seemed to have chosen an alternative course
to support Respondent™s failure to recall many of the Union™s
supporters.Bunn testified, and Maher did refer to, recommendationswhich she had made to terminate, rather than recall, some of
the laid-off employees because of imperfections in their per-
formance. In fact, some weekly management reports tend to
support that testimony that Bunn had not wanted to recall
some employees. For example, the one for the ‚‚Week of
2/13/95 to 2/17/95™™ states, under the ‚‚Anticipated Man-power Changes™™ subsection, ‚‚Need to be thinking of thefolk we will not be calling back and sending them final ter-
mination letters. New projects will be coming in and we still
will have those folks expecting to come back.™™ In the report
for February 27 to March 3, Bunn recites, under the ‚‚Needfor Assistance by Others™™ subsection, ‚‚Advice from law-yer on recall plans, Saric hearing.™™Maher and Bunn both testified that the latter had not de-sired to bring back some of the last recalled employees be-
cause of asserted work and work-related deficiencies. And
both testified that the former had overruled that desire of the
Grand Rapids plant manager. At that, however, there was
some disparity between their descriptions of the identities of
the employees whom Bunn had not wanted to recall. Beyond
that, there was disparity between their accounts of the basis
for Maher™s ultimate decision to recall all laid-off employees.
Bunn testified that her recommendations had been rejected
simply because, ‚‚Jim Maher was really concerned that we
not appear to be discriminating against anybody.™™ So far as
it goes, Maher corroborated that testimony. However, he
went somewhat further in explaining the basis for his deci-
sion:Well, IŠfirst of all, I didn™t want to let anybody go ifwe didn™t have to. And we have certainlyŠand I was
concerned about a couple of things. First of all, did we
have proper documentation if we were going to termi-
nate them, and I wasn™t convinced that we did. Also,I can say, because of the Union activity, I didn™t want
to create an appearance of discrimination. But more
than anything, we had a commitment to create jobs and
to run an efficient plant, and for that reason, as much
as anything, I didn™t want to lose anybody. So my rec-ommendation was to not terminate them, and to try toworkŠyou know, try to continue to work to make the
thing go properly. [Emphasis added.]As discussed in section II, infra, Maher had reason to beconcerned about Respondent™s documentation.As to 9 of the 10 alleged discriminatee, Bunn advancedspecific reasons for purportedly having been dissatisfied with
their work. The one exception was Bibeau whom, Bunn
claimed, ‚‚probably slipped through the cracks. We just
didn™t call her back.™™ In addition, according to Bunn,
‚‚through the grapevine we had kind of heard she was going
to school orŠshe had asked [sic] me earlier that she was
going to go to school and finish off her degree in teaching
disabled people.™™ However, Bunn did not identify any spe-
cific source of such asserted information. Nor did Bunn ex-
plain with particularity how, in her view, continuing her edu-
cation would necessarily interfere with Bibeau™s ability to re-
sume work at Respondent. Certainly, there is no evidence
that Bibeau had ever related as much to Bunn.As to the other nine employees, Bunn advanced a varietyof explanations. Jaeger™s stroke had left him with use of only
one hand, and a need for an assistant at work, and he repet-
itively fell asleep at work, all of which impaired his produc-
tivity. Johnson™s attendance had been poor, her productivity
spotty and sometimes poor, and she had trouble getting along
with coworkers. MacAdams had attendance problems, low
productivity, needed assistance whenever lifting because of
back problems, and was under medical restriction until April
24 which prevented her return to work. Because of small
motor disability, Parker had trouble working on small
projects and poor productivity, as well as difficulty following
directions. Nonetheless, conceded Bunn, ‚‚I don™t remember
if I did or not but I don™t think I did™™ make a recommenda-
tion that Parker not be recalled.She acknowledged having recommending that McNeil notbe recalled, because of poor stamina which led to poor at-
tendance and poor productivity. Manthey also had attendanceand productivity problems as well as inability to get along
with people and to accept supervision. Because plastic-seal-
ing adversely affected his eyes, Steffes had asked to be as-
signed to a separate room, off the production floor, when
working and, according to Bunn, that made it difficult to su-
pervise him and impaired his productivity. Thompson had
stamina problems leading to periods when he was unable to
work and, on at least one occasion, a back spasm which ne-
cessitated carrying him from the plant. Also, she testified, he
had encountered problems with coworkers and had a less
than satisfactory performance rating. Yuenger had mobility
and hand problems which restricted his maneuverability and
reduced his level of production.II. DISCUSSIONAs to the 1995 alleged acts of discrimination, the GeneralCounsel has met the burden of proving that union sympathies
and activities of each alleged discriminatees had been a sub-
stantial or motivating cause of Respondent™s decisions to per-
manently lay off 2 and to delay until late April the recall
from layoff of 10 others. Each one had openly supported the
Union, by wearing a pin or hat, sometimes both. Some, such
as Bibeau and Manthey, had expressly told one or more ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00074Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 75MDI COMMERCIAL SERVICESRespondent™s officials that she or he was supporting theUnion.Bunn sometimes equivocated about the subject. But, in theend, her testimony and that of Maher shows that Respondenthad been aware of the union sympathies of those 12 alleged
discriminatees. Indeed, no official of Respondent ever denied
specifically having been unaware of the union sympathies of
any of them. At some points, Bunn attempted to add to the
number of employees whom she had known to be union sup-
porters. Her attempt, however, appeared to be an effort to es-
cape a conclusion that Respondent had discriminated against
the 12 employees named in the complaint. Her testimony in
that regard was not advanced convincingly. There is no cor-
roboration for her testimony about other employees who also
had openly engaged in activity supporting the Union and
sympathized with its effort to become the bargaining agent
of Grand Rapids employees. In any event, ‚‚[a]n employer™s
failure to discriminate against every union supporter does not
disprove a conclusion that it discriminated against [some] of
them.™™ (Citations omitted.) Handicabs, Inc., 318 NLRB 890,897Œ898 (1995), enfd. 95 F.3d 681 (8th Cir. 1996).There also is substantial evidence of Respondent™s hostilitytoward the Union and its supporters. As concluded in sec-
tions I,C through E, supra, its officials engaged in a number
of unfair labor practices aimed at discouraging support for
the Union and, concomitantly, displaying animus toward the
efforts of some employees to become represented by it. That
Respondent did not regard as off limits its control over its
employees™ employment, as one vehicle for retaliating
against the Union™s supporters and for deterring employees
from choosing to be represented by the Union, is amply il-
lustrated by the discharges, one constructive, of Edward and
Regina Saric, discussed in section I,C, supra, and by the
election eve public issuance of a baseless warning notice to
Manthey, discussed in section I,E, supra.To be sure, by 1995 the question concerning representationhad been resolved adversely to the Union and to the 20 em-
ployees who had voted for it. Nonetheless, retaliation is in-
herently a motivation which extends to resentment against
completed actions. The concept, by definition, is not con-
fined to ongoing events. A retaliator can take action based
on resentment harbored against someone for actions already
completed. In fact, from my observation of her as she was
testifying, Bunn impressed me as someone who did not light-
ly regard having been, in her view, crossed and as quite ca-
pable of striking out in retribution for past slights.Beyond that, past can be prologue. While there would notbe another representation proceeding conducted under the
Act for 12 months, because of the restriction imposed by
Section 9(c)(3) of the Act, that would not inevitably preclude
altogether future efforts by employees to secure representa-
tion. There is no evidence that any of the Union™s supporters
had reversed their views about the desirability of becoming
represented. Unlawfully motivated personnel actions, adverse
to employees who once have sought representation, can serve
to warn them against ‚‚any further employee activity aimed
at changing working conditions.™™ Owens-Corning FiberglassCo. v. NLRB, 407 F.2d 1356, 1357 (4th Cir. 1969). See alsoNLRB v. Wal-Mart Stores, 488 F.2d 114, 117Œ118 (8th Cir.1973); NLRB v. Longhorn Transfer Service, 346 F.2d 1003,1006 (5th Cir. 1965). Accordingly, while final resolution of
the representation campaign during 1994 is a factor in evalu-ating motivation for Respondent™s 1995 actions, that resolu-tion does not serve to preclude completely a conclusion that
Respondent had continued to act with discriminatory motiva-tion during 1995.To be sure, when the employment record of any one ofthe alleged discriminatees, save for Bibeau, is singled out
and considered in isolation, a less than ideal performance is
revealed. Yet, as set forth in section I,A, supra, Respondent
is a nonprofit organization, with one of its goals being pro-
viding employment for the disadvantaged. As DuRand ex-
plained, MCI and its corporate subsidiaries, including Re-
spondent, had to maintain a 75 to 25-percent ratio as to em-
ployment of the disadvantaged and, specifically, ‚‚the Grand
Rapids plant was targeted for set aside work™™ under the
Blandin Foundation grant which had made it possible to con-
struct that plant. In consequence, Respondent™s officials had
to be aware that they would be confronting sometimes un-
usual situations and sometimes less than ideal work perform-
ances.Determinations of motivation under the Act are not madeon the basis of ideal, nor even objective, standards. Instead,
the crucial issue is the motive, or motives, of the particular
respondent who appears in each case. See discussion Con-cepts & Designs, 318 NLRB 948, 950 (1948), and casescited therein. Where an employer has tolerated less than ideal
performance, it hardly can reverse direction after a union en-
ters the scene and begin penalizing that union™s sympathizers
for conduct which has been allowed beforehand. There is no
such doctrine as the ‚‚reasonable employer™™ under the Act.
Simply because some or most employers would not tolerate
less than ideal performance does not privilege a particular
employer with a history of tolerating it from beginning to pe-
nalize employees, once their union support is revealed, for
continuing to engage in such previously tolerated conduct.Here, though individual employee™s attendance recordswere introduced, there is no way of evaluating fully on this
record what levels of absence and tardiness Respondent had
been excusing during 1994. What is clear from comparison
of records which were produced is that neither Thayer™s nor
Hawkinson™s attendance record had been regarded before
1995 as so deficient as Respondent now seeks to portray. As-
sertedly, their attendance was a factor for having selected
both for permanent layoff. Yet, others with worse records
were laid off only temporarily and were later recalled.
Thayer™s 23 days of absence and tardiness is below the level
of Jacqueline Gould™s 36 days or partial days of absence
from October 1994 through January 18. Her 47 such absence
days exceed greatly Hawkinson™s 26 days of absence over
the same period.Respondent can take no solace in the warning and thehandwritten note issued to Thayer in connection with his at-
tendance. After he received the warning, his record shows
that he was tardy one day and missed work for part of an-
other day. In contrast, Gould received a verbal warning on
September 22, 1994, and a written warning on November 14,
1994, both in connection with her poor attendance. The sec-
ond one warned that she would be ‚‚suspended for 2 weeks
and further times missed may lead to dismissal.™™ She then
missed 9 days during December 1994. Still, in contrast to
Thayer and Hawkinson, Gould was only temporarily, not
permanently, laid off on January 18 and was eventually re-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00075Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Bunn asserted that she had no time to prepare a weekly manage-ment report for the period from March 20 to April 1. Perhaps. Still,
it is not implausible, given her general unreliability and disclosures
from other records discussed in this section, that Bunn had prepared
such a report, or reports, encompassing that period, but had chosen
to withhold it or them because it or they contained information even
more damaging to Respondent™s defense.called. That disparity was never explained by Respondent™switnesses.Nor was Gould™s attendance situation the lone inconsist-ency revealed by what attendance records were introduced.
Linda Patterson had been temporarily laid off on January 18
and was recalled on March 21, despite an attendance record
showing 40-full or partial days of absence during approxi-
mately the same period as Hawkinson had worked for Re-
spondent. Virginia Long had missed 21 full or partial days
of work, but was laid off temporarily on January 18 and re-
called on February 27. From July 1994 to January 18, Paul
Thompson had missed a total of 27 days and Shawnee John-
son had missed 22 days. Both had been laid off only tempo-
rarily on January 18. Even though Bunn had recommended
that Thompson and Johnson not be recalled, that fact does
not erase the fact that their layoffs had been but temporary,
while those of Thayer and Hawkinson had been permanent.
Respondent never explained that inconsistency.It should not be overlooked that there is no evidence thatHawkinson ever had received any type of warning regarding
attendance deficiencies. Respondent did produce a timestudy
report for him, showing that he had averaged only 70 percent
of the desired production level during late December 1994
and early January. But, Respondent™s defense to his perma-
nent layoff can hardly take refuge in that document. Similar
reports were introduced for temporarily laid-off employees
Bobbi McNeil, showing a 54 percent average, Anthony
Parker, showing a 51 percent average, and for LaVonne
MacAdams, showing a 62 percent average. No explanation
was advanced as to the inconsistency created when those
averages were overlooked and those three employees were
laid off temporarily, while Hawkinson was laid off perma-
nently.Certainly, Hawkinson™s part-time status provides no dis-tinction. Several other employees also had been working less
than full days prior to January 18. Of course, Bunn testified
that it had been that factor, taken in conjunction with attend-
ance and productivity, which collectively had dictated selec-
tion of Hawkinson for permanent layoff. However, Respond-
ent never produced attendance and productivity records for
those other employees. More importantly, any ‚‚collectively™™
argument implodes when Thayer™s permanent layoff is taken
into account. He had not been a part-time employee. No
timestudy report was introduced for him, though there is no
contention that one never had been prepared. Such an omis-
sion is significant, given Bunn™s half-hearted effort to portray
Thayer™s productivity as possibly an issueŠ‚‚might have
been an issue™™Šin his selection for permanent layoff.Viewing the matter from an overall perspective, it be-comes even more inexplicable how Respondent could have
legitimately chosen to permanently layoff Hawkinson and
Thayer. After all, its layoffs of every other employee on Jan-
uary 18, even those whom Bunn later tried to avoid recalling,
had been only temporary. If Bunn actually had wanted to ter-
minate the employment of additional employees, then unex-
plained is Respondent™s failure to lay them off permanently,
as well. Instead, it picked and chose. And not well.Only 20, of over 70 eligible, employees had voted for theUnion. Respondent™s witnesses never contended that they be-
lieved that Hawkinson and Thayer, both of whom had worn
union insignia, had not voted for the Union. As a result, per-
manent severance of those two employees™ employmentseemingly eliminated 10 percent of the Union™s supporters.That fact would not likely escape notice by other employees,
both those retained and those laid off temporarily.In sum, I do not credit the defense presented by Respond-ent concerning the permanent layoffs of Hawkinson and
Thayer. A preponderance of the credible evidence establishes
that those two employees had been selected for permanent
layoff in retribution for their support of the Union and, per-
haps also, to demonstrate to others the potential con-
sequences of such support, just as the method for issuing
Manthey™s election-eve warning notice had served as a dem-
onstration of Respondent™s power over employees™ employ-
ment. Therefore, I conclude that, by permanently laying off
those two employees, Respondent violated Section 8(a)(3)
and (1) of the Act.So, also, does a preponderance of the credible evidence es-tablish that the delayed recalls of the other 10 alleged
discriminatees had been unlawfully motivated. Viewed from
an overall perspective, Respondent™s testimony about that
delay makes no sense when compared with the only records
of work at Grand Rapids, the weekly management reports
prepared by Bunn, which were offered by Respondent. If, as
Maher testified, recall of those employees truly had been de-
ferred to avoid training them for Breathe Right™s project, and
then effectively having wasted that training by reassigning
them to an anticipated incoming project with which they
were familiar, Bunn™s reports simply do not support that tes-
timony. For the weekly management reports for April 10
through May 26, the last date for which such reports was in-
troduced by Respondent, show no project other than Breathe
Right™s having been performed at Grand Rapids.Thus, Bunn™s weekly management reports recite that workon the Little & Co. project began during the week of March
6 to 10 (‚‚Little & CO [sic] start up at 2.3™™). That work con-
tinued for the remainder of that month and into the week of
April 3 to 8. The weekly management report for April 10
through 29 states, under ‚‚Major Accomplishments DuringPast Weeks™™: ‚‚Complete Young America and Little &Co.™™ No later weekly management reports disclose any work
having been performed on a Little & Co. project.The Dove project for Young America also had been com-pleted by the time of, or very soon after, the alleged
discriminatees™ recall. Not only is that fact recited in the
above-quoted excerpt from Bunn™s report, but the last ‚‚Dove
Pack™™ entry on her reports appears among the ‚‚Ratio™™ sub-
section listings in the weekly management report for the
week of April 3 to 8, after having been included in that sub-
section in the reports for the weeks of March 6 to 10 and
of March 13 to 18.16The weekly management reports reveal that 3M™s tape linework had been performed as early as the week of January30 through February 3. That project picked up as Respond-
ent™s personnel learned to operate the Label Aire, during the
weeks of February 6 to 10 and February 13 to 17. The
project was completed without further apparent problem byVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00076Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 77MDI COMMERCIAL SERVICES17Even though the weekly management report for the week ofMarch 6 through 10 states, under ‚‚Major Accomplishments Dur-ing Past Week,™™ that, ‚‚Ergodyne orders complete.™™ SinceErgodyne work continued to be mentioned in the succeeding 2
weeks™ reports, that quoted entry may say something about ability
to rely unreservedly on what is recited in Bunn™s weekly manage-
ment reports. Beyond that, such inconsistency would tend to indicate
that, despite the work recited in those reports covering late April and
early May, Bibeau and Manthey were being truthful when each testi-
fied to having been assigned briefly to other projects when recalled,
before having been reassigned to the Breathe Right one, even though
Breathe Right is the only project listed in the ‚‚Ratio™™ subsectionfor weekly management reports after the one of April 3 through 8.the week of April 3 to 8. No mention of the tape line ap-pears in subsequent weekly management reports.Similarly, the Ergodyne project first appears in Bunn™s re-port for January 30 to February 3 (‚‚Set-up Ergodyne™™ and
‚‚Ergodyne set-up went well™™). It continues to appear in suc-
ceeding weekly reports until the one of April 3 to 8, after
which it is no longer mentioned.17In sum, the information in the weekly management reportsrefute any testimony of Maher, as well as that of Bunn,
about having delayed recall of the alleged discriminatees to
allow them to be assigned to familiar work, instead of the
Breathe Right project, which Respondent anticipated receiv-
ing at Grand Rapids. Those types of projects identified by
Maher and Bunn had existed before April. For the most part,
they ended before late April. The alleged discriminatees
could only have been assigned to Breathe Right™s project fol-
lowing their recalls.Apparently realizing that Respondent was bereft of a trulyproject-related basis for defending the delayed recall allega-
tion, Bunn seems to have searched the objectively imperfect
employment records for nine of the discriminatees and, based
on them, to attempt constructing defenses for their delayed
recalls. In other words, Bunn slung mud, hoping that some
of it might stick. In the final analysis, none truly did.The general problem with that approach is that it left un-explained inconsistencies among what limited evidence was
introduced by Respondent. For example, no matter how
flawed their performances may have been, as a general prop-
osition, the nine discriminatees™ performances had been no
less imperfect when viewed after January 18 than before
then. Yet, not only were those nine employees not terminated
prior to January 18, but they were not permanently laid off,
as were Hawkinson and Thayer, and were eventually re-
called.Bunn appeared to be trying to avoid such a conclusionwhen she, supported by Maher, testified that those employees
had been recalled because Maher had wanted to avoid the
appearance of discrimination which nonrecall might create.
Any logic to such a defense, however, tends to be under-
mined by the absence of similar concern about the permanent
layoffs of union supporters Hawkinson and Thayer on Janu-
ary 18. The unfair labor practice charge underlying this pro-
ceeding had not been filed until April 25. There is no evi-
dence that any event occurred between those dates which
might have led Maher to become more sensitive to such an
appearance than he would have been on January 18. Yet,
Bunn never claimed that discriminatory appearance had been
a concern when Hawkinson and Thayer had been perma-
nently laid off. That inconsistency provides some support fora conclusion that the recall-delay, especially in light of theApril new hires and the type of work available, had been
nothing more than an effort to punish those 10 employees for
having supported the Union and, further, to impress on them
and their coworkers the power which Respondent could exer-
cise should they renew efforts for representation.Significantly, what is admitted by Maher, as quoted in sec-tion I,F, supra, is that he had not been ‚‚convinced that™™ Re-
spondent possessed ‚‚proper documentation if we were going
to terminate™™ at least the discriminatees whom Bunn rec-
ommended not be recalled. Of course, if that documentation
would not support termination, it is somewhat inconsistent to
now argue that it does support delay in recalling them. Such
an admission by Respondent™s then-president and chief oper-
ating officer casts doubt on the reliability of Respondent™s
records as a basis for any adverse employment action against
those employees. In fact, from scrutiny of the testimony and
what records have been produced, surely Maher™s concern
had not been misplaced.As pointed out above, in evaluating the employmentrecords, the issue is not confined simply to how those
records might be viewed by some sort of ‚‚reasonable em-
ployer™™ in the abstract. Instead, evaluation must proceed on
the basis of deficiencies which Respondent had chosen to tol-
erate or, given its employment objectives, what employment
difficulties it had anticipated and been willing to accommo-
date.For example, it cannot be disputed that Thompson,McNeil, MacAdams, Manthey, and Johnson each had experi-
enced attendance deficiencies. So far as the record shows,
nevertheless, only Johnson ever received an employee warn-
ing about attendance. That warning for ‚‚excessive absentee-
ism™™ had purportedly been issued because Johnson had
missed all or part of three workdays, and had been tardy
once, between December 6 and January 5, a 31-day period.
Yet, there is no evidence that a similar warning had been
issued to Virginia Long when she had missed 5 hours of
work on each of 11 days during September of 1994. Nor is
there evidence that such a warning had been issued to Linda
Patterson for having missed all or part of six workdays dur-
ing October 1994. For that matter, there is no evidence that
a warning notice had been issued to McNeil for 8 days of
absence during August 1994.Of course, those three employees™ absences had occurredbefore advent of the Union™s organizational campaign. In
contrast, as with Thayer, the attendance warning to Johnson
had not issued until after disclosure of her sympathies for the
Union. That timing is some indication of an effort to con-
struct an adverse employment record against her. That indi-
cation is strengthened by three other facts concerning that
warning notice.First, the ‚‚WARNING DATE™™ which appears on John-son™s warning is ‚‚1/16/95,™™ before she had been temporarily
laid off 2 days later. But, so far as the evidence shows, Bunn
did not prepare and sign the warning until January 19, the
day after the layoff. Bunn never explained why she had felt
that belated preparation of such a warning notice, pertaining
to by-then somewhat stale incidents, had seemed necessary.
Of course, it would serve to createŠor, at least buttressŠ
a defense of an unsatisfactory record for Johnson.Second, Johnson never signed the warning notice and, in-deed, there is no evidence that she ever had been aware thatVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00077Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18No doubt a number of records would be involved, not only withrespect to performance ratings, but also for other areas such as at-
tendance, given the number of employees working at Grand Rapids
for Respondent. Still, failure to produce material evidence cannot be
excused simply, because it would be voluminous. Indeed, some miti-
gation of such situations is expressly provided by the availability of
the procedure set forth in Fed.R.Evid. 1006.it had been prepared. Such a procedure is contrary to Re-spondent™s own procedure and practice for issuing warning
notices, as discussed in section I,E, supra. Significantly, as
concluded in that section, practice, and procedure also had
been disregarded when the unlawfully motivated warning no-
tice had been issued to Manthey on the eve of the representa-
tion election.Third, and most importantly, Bunn claimed that, by Janu-ary, Johnson ‚‚had excessive absenteeism. Jackie Stalberger
had warned her back in August on absenteeism at that time
and Carol Fink had warned her on absenteeism on theŠon
November 22nd. This would have been the third warning on
absenteeism[.]™™ That testimony is patently false.The only August 1994 warning issued to Johnson, so faras the record discloses, had been for, ‚‚HorseplayŠput tape
in Rusty McDonald™s hair[.]™™ No mention of attendance is
made in it. The November 22, 1994 warning was for ‚‚con-stant use of four letter words at or near full volume™™ whileworking with some other employees, one of whom had com-
plained. Again, no reference to Johnson™s attendance appears
in that warning notice. Stalberger was never called as a wit-
ness by Respondent to testify about some other August 1994
warning to Johnson, though there was neither evidence nor
representation that she was not available as a witness. Fink
did appear as a witness for Respondent. She gave no testi-
mony about any other warning to Johnson on November 22,
1994, in connection with the latter™s attendance.Respondent™s situation does not improve with respect tothe performance records which it chose to introduce. As
pointed out above, produced were some timestudy report
forms for the last few workdays of December 1994 and the
first few days of January. One for Parker shows that his av-
erage production during that period had been 51 percent of
the desired level, while that for McNeil had been 54 percent
and that for MacAdams had been 62 percent. But, Respond-
ent never called as a witness the individual who had conduct
the testing and prepared those reports. So, there is no basis
for evaluating that testing™s methodology, much less for
ascertaining the number of such tests then conducted and the
comparative average percentages of all of them.That point should not be overlooked. From what recordsof Respondent were subpoenaed by the General Counsel,
there was produced a timestudy report form, covering the
same period as the three above-mentioned ones, for Dean R.
Mischke. The average recited on it is 56 percent of the de-
sired level. That is not too terribly higher than those of
Parker and McNeil. It is lower than that of MacAdams and,
also, of the 70 percent average assigned to the timestudy of
Hawkinson™s work. Yet, Mischke, who was not credibly
shown to have been a union supporter, had been laid off only
temporarily on January 18 and had been recalled on February
27. Moreover, despite his 51-percent average productivity
shown on the timestudy report form for his work, Parker was
not included among the employees whom Bunn rec-
ommended not be recalled.In addition, Respondent introduced selected employee per-formance rating forms for several alleged discriminatees.
These forms rate employeesŠas unsatisfactory, marginal, ac-
ceptable, commendable, or outstandingŠin 14 areas, with an
overall rating then being determined by the sum of those 14
subratings. An overall ‚‚A™™ or acceptable rating is ‚‚251Œ
350,™™ according to the printed legend on the form.The form for Manthey shows a 250 overall rating. Thecomparable overall rating for Thompson and McNeil was
245, for Jaeger was 200, for Johnson was 185, and for
MacAdams was 180. Left undisclosed were the ratings as-
signed on similar forms for recalled employees. As a result,
Respondent has failed to show, on an objective basis, that
those ratings differed significantly from the averages as-
signed to employees who were recalled prior to April 24.From subpoenaed records, the General Counsel producedan employee performance rating for Travis Landin, covering
the period May through November 1994. The calculation of
a total average on that form has not been made. However,
by multiplying the ratings recited in the 14 individual areas
by the appropriate ‚‚Weight Factors,™™ a total rating of 210
is derived. Though obviously higher than the totals for
MacAdams, Johnson, and Jaeger, Landin™s total is lower than
the averages assigned for Thompson, McNeil, and Manthey.
But, Respondent displayed no concern about recalling Landin
from his January 18 layoff. In fact, he was recalled on March
27. Of course, a single seemingly inconsistent situation is not
necessarily determinative. Still, it went unexplained. Surely it
was within Respondent™s power to introduce other employee
performance ratings which might have showed that Landin™s
situation was aberrant. Yet, it never did so and the record
must be taken as it exists.18One more point is worth consideration in connection withthe employee performance ratings which Respondent pro-
duced. Bunn conceded that not until mid-April had she re-
viewed the ones for Manthey, Thompson, McNeil, Jaeger,
and Johnson. By then, from their testimony, it appears that
Maher already had instructed Bunn to recall all remaining
laid-off employees. Nonetheless, she wrote on the bottom of
each of those five ratings that she did not recommend recall.
Bunn never explained why she had chosen to make such en-
tries after, seemingly, she already had been instructed to re-
call those employees, as well as the others still on layoff.
Absent a legitimate explanation, there is some basis for con-
cluding that she, again, was attempting to constructŠor, at
least, shore upŠa defense for Respondent, rather than ex-
pressing a genuinely motivated recommendation.That conclusion is reinforced by what Bunn had writtenwhen she reviewed Jaeger™s employee performance rating,
apparently on January 18. ‚‚Doug is on lay off will go into
effect when he returns ‚Note he has been having trouble
staying awake [&] finishing the shift.[™]™™ That statement ap-
pears to convey that, as of January 18, Bunn had harbored
no reservations about recalling Jaeger. Yet, he turned out to
be one of the very last two recalled employees, excluding
Julia Olson who chose not to return until later.The other employee recalled on April 26, along with Jae-ger, had been Bradley Casper. There is no evidence that he
had been a supporter of the Union. Yet, Respondent™s de-fense finds no support simply because one of the last recalled
employees had not supported the Union. The Board has held
that adverse action directed also to an employee who was notVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00078Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 79MDI COMMERCIAL SERVICESa union supporter does not, standing alone, preclude abso-lutely a finding of discrimination against employees who,
like Jaeger, had supported a union. Frank Leta Honda, 321NLRB 482 at fn. 5 (1996).Beyond that, Bunn complained of Casper™s attendance andproduction problems. However, Respondent produced no
records demonstrating that such problems truly had existed
or, if so, the extent of them in comparison to the attendance
and production records of some discriminatees. There is no
evidence that Bunn ever had recommended that Casper not
be recalled from layoff. Moreover, delay in recalling him ac-
tually appears to have been unrelated to any employment de-
ficiencies which Casper could control.Bunn testified that Casper had ‚‚heart problems and wedidn™t have anybody at that time that was rated CPR.™™ Re-
spondent, Bunn continued, ‚‚finally did [get someone with
CPR training] but he was one of the folks that was last
called.™™ Bunn never contended that Casper would not have
been earlier recalled, had Respondent sooner been able to
employ someone else who possessed CPR training. In con-
sequence, his belated recall cannot truly be used as a com-
parison for the belated recalls of the 10 union supporters.Aside from attendance and production, Bunn voiced othercomplaints about various alleged discriminatees. Some of
those complaints were supported by documentation. In the
final analysis, however, at best they showed only an effort
to construct pretexts to establish legitimacy for truly unlaw-
fully motivated delay in recall. For example, as recited
above, Johnson had received warnings in August 1994, for
horseplay, and on November 22, 1994, for having used foul
language. Two handwritten ‚‚INCIDENT REPORTS,™™ both
dated December 29, 1994, were placed in her personnel file.
One was for derogatory remarks about a situation arising
from another employee™s ileostomy. The other was for pur-
portedly snatching other employees™ work and adding it to
her own, thereby making her appear more productive than
was the fact.Still, neither of those asserted December 1994 incidentshad been memorialized in a warning notice. Under Respond-
ent™s procedures, that meant that their contents need not have
been shown to Johnson. And, in turn, that meant that she had
been unable to dispute what had been written on those post-
election incident reports. Nor was Johnson suspended for her
purported derogatory remarks about the ileostomy-related sit-
uation. Yet, seemingly that would be regarded by Respond-
ent as harassment of a coworker. Her November 22, 1994
warning has stated that she would be suspended for 2 weeks
should she again abuse a coworker. The fact that Respondent
failed to take such action raises some suspicion concerning
the occurrence of the incident described in that incident re-
portŠsuspicion that, following the representation election,
Bunn had set out to construct cases against the Union™s sup-
porters.Respondent produced a verbal warning issued to Thomp-son for having threatened another employee. But, it is dated
November 23, 1994. There is no evidence that Thompson
ever repeated such conduct. There is no evidence that he
ever had received any other warning for any other mis-
conduct.Yuenger assertedly had problems maneuvering in theGrand Rapids facility, sometimes falling into inanimate ob-
jects and into other workers there. Bunn testified that heshould have been using a wheelchair, but was unwilling touse any assistance other than a four-footed cane which failed
to correct the problem. She also testified that, in an evalua-
tion, Yuenger had achieved on 29 percent of desired produc-
tivity. But, Bunn™s testimony about Yuenger™s supposed ma-
neuverability problems went uncorroborated. And the report
reciting that he had achieved only 29 percent of desired pro-
ductivity had been prepared on September 4, 1994. Of
course, by January that evaluation had become rather dated.
In any event, despite that seemingly adverse evaluation, he
had been retained thereafter as an employee of Respondent.More pertinent was Yuenger™s employee performance rat-ing of January 19. Under the ‚‚Quantity of Work Rating,™™
he received 70Œ90 percent of the competitive standard. True,
that is a marginal rating. Nonetheless, it represents improve-
ment over the above-described earlier rating.Bunn accused Manthey of inability ‚‚to get along withother people. Also he was hard to supervise.™™ She advanced
no particularized evidence to support the first accusation.
When an explanation for the second one was sought, she tes-
tified, ‚‚He was abrasive. Anytime we had meetings or at-
tempted to talk with him he was abrasive,™™ claiming that he
had been so with her. But, she provided no concrete exam-
ples of what she meant. Further, no warnings to Manthey for
‚‚abrasive™™ behavior were produced, though Respondent ob-
viously issued warnings to employees whenever it felt that
their conduct had been improper.Of course, one cannot overlook Manthey™s outspoken ac-tivism on behalf of the Union, as shown when he informed
Bunn of his union support in the wake of the Sarics™ termi-
nations, as described in section I,C, supra. Moreover, during
his meetings described in section I,D, supra, Maher had
voiced opposition to the Union, a position contrary to that
of Manthey. If those had been the meetings to which Bunn
was referring, and if she meant by ‚‚abrasive™™ that Manthey
had spoken up and expressed his own position about the
Union, contrary to the one being voiced by Maher, then
Manthey™s activity had been protected by Section 7 of the
Act. In short, so far as the evidence discloses, there is no
particularized support for Bunn™s assertions about purported
dissatisfaction with Manthey.As to Steffes, Bunn testified that he had to be assigned toa separate room, due to his sensitivity to the plastic-sealing
process, and that separate space had not been available for
him during the late winter and spring of 1994, due to mate-
rials being stored for orders which had to be assembled and
packed. Inasmuch as Respondent produced no records con-
cerning the volume of work being performed from late Janu-
ary through April, there is no objective corroboration for her
testimony that separate space for Steffes had not then ex-
isted.Bunn did not improve Respondent™s situation by also com-plaining that Steffes™s isolation in a separate room had af-
fected ‚‚plant productivity™™ and had made it ‚‚hard for the
supervisors to keep an eye on him and help them if they
needed help[.]™™ Neither Line Lead Catlett nor Line Lead
Fink, the immediate supervisors of assembly and packaging
employees since late September 1994, corroborated Bunn™s
claimed difficulty in supervising Steffes, though both Catlett
and Fink testified as witnesses for Respondent. There is no
other evidence supporting a conclusion that isolatedness had
affected Steffes™s productivity. Indeed, Respondent™s failureVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00079Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to produce records pertaining to his productivity, though itproduced such records for selected other alleged
discriminatees, is some indication that Steffes had not been
unproductive.As to Bibeau, Bunn claimed that Respondent simply hadoverlooked calling her back earlier: ‚‚she probably slipped
through the cracks.™™ That is difficult to accept. Bunn and
Maher both testified to ongoing dialogue between them about
recalling laid-off employees. As shown by his remarks to her
in connection with his meetings with Grand Rapids employ-
ees, as described in section I,D, supra, Maher knew who
Bibeau was. In fact, he had mentioned creating a special job
for her. Further, Bunn prepared Weekly Management Reports
in which recall of laid-off employees had been one subject
mentioned regularly. In light of these facts, it is not reason-
able to believe that Bibeau simply had been overlooked in
deciding which employees to recall from layoff.Respondent produced no evidenceŠtestimony orrecordsŠof deficient performance by Bibeau. It appeared
that, lacking a performance-based explanation for Bibeau™s
belated recall, Bunn simply was trying to construct some rea-
son which could be accepted as legitimate. In the totality of
the circumstances, I do not credit the one which she tried to
supply.There does appear to be a basis for not having recalledLaVonne MacAdams prior to April 24. After being laid off
on January 18, she filed a Worker™s Compensation Claim be-
cause of an injured thumb. Bunn testified, and MacAdams
was never called during rebuttal to refute, that MacAdams
had not been able to return until she obtained a doctor™s re-
lease. Respondent produced a record of treatment for April
24. It is not a release to return to work, as such. On its right
side, however, is written the date April 24 after ‚‚Est. end
of Disability™™ and April 25 after ‚‚Return to Work.™™ Those
dates do appear to support Bunn™s testimony about the in-
ability of MacAdams to return to work before April 24.Yet, above the handwritten entries on the treatment recordappears a handwritten disability period of from only ‚‚14 Apr
to 24 Apr.™™ That would appear to mean that MacAdams
could have been recalled to work for Respondent prior to
April 14. In the final analysis, the record in the instant case
is not sufficiently complete to evaluate what her physical sit-
uation had been prior to then. For example, could
MacAdams have returned to work before April 14? Was this
some type of elective treatment which could have been de-
ferred, had she been recalled? The availability for work of
MacAdams is an issue better addressed during the compli-
ance phase of this proceeding, when more specific informa-
tion about her injury and treatment can be obtained and re-
viewed. See Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 902(1984).In all other respects, I conclude that Respondent™s defensesto the late April recalls are not credible. Consequently, a pre-
ponderance of the credible evidence establishes that the be-
lated recalls of those union supporters had been unlawfully
motivated by intent to, at least, retaliate against each for hav-
ing supported the Union and, beyond that, to serve as a les-
son should Grand Rapids employees contemplate future ef-
forts to secure representation. It also may be that by delaying
those recalls, Respondent had harbored hope that some, or
all, of those 10 employees might locate work elsewhere and
that it would no longer have to be concerned about continu-ing to employ individuals whose sympathies toward union-ization had been revealed. In any event, a preponderance of
the credible evidence establishes that by delaying recalls of
those employees, Respondent violated Section 8(a)(3) and (1)
of the Act. Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).I do not, however, reach any conclusion as to the exactdate on which any of those 10 discriminatees should or
would have been recalled. Given the paucity of records
which have been produced during this proceeding, such a de-
termination cannot be made, but must be deferred until com-
pliance when additional records can be examined to ascertain
the precise amount of backpay owed each one.CONCLUSIONSOF
LAWMDI Commercial Services has committed unfair laborpractices affecting commerce by discharging Regina Saric
and by constructively discharging Edward Saric on October
31, 1994, by issuing an employee warning to Thomas E.
Manthey on December 15, 1994, by permanently laying off
Keith L. Hawkinson and Ricky Thayer on January 18, 1995,
and by delaying recalling from temporary layoff Michelle R.
Bibeau, Douglas Jaeger, Shawnee Johnson, LaVonne
MacAdams, Thomas E. Manthey, Bobbi McNeil, Anthony
Parker, Michael F. Steffes, Paul D. Thompson, and Richard
A. Yuenger, because each of those employees had supported
or seemed to support International Brotherhood of Electrical
Workers, Local 160, AFLŒCIO in violation of Section
8(a)(3) and (1) of the Act, and by threatening that it knew
who had started the organizing campaign for that labor orga-
nization and would not tolerate it, by threatening that em-
ployees who became involved with that labor organization
would suffer termination or other adverse consequences, by
threatening that its Grand Rapids facility would be closed if
employees selected that labor organization as their collective-
bargaining agent, by coercively interrogating employees
about their union sympathies and activities, by encouraging
employees to abandon that labor organization in favor rep-
resentation by an employee committee, by threatening that
wage increases and other improvements in employment terms
and conditions could not be made while an organizing cam-
paign was in progress and a representation proceeding was
in progress, by prohibiting an employee from talking with
coworkers about the above-named labor organization, and by
engaging in surveillance of employees™ union activities in
violation of Section 8(a)(1) of the Act. It has not violated the
Act in any other manner alleged in the complaint.REMEDYHaving concluded that MDI Commercial Services has en-gaged in unfair labor practices, I shall recommend that it be
ordered to cease and desist therefrom and, further, that it be
ordered to take certain affirmative action to effectuate the
policies of the Act. With regard to the latter, it shall be or-
dered to, within 14 days from the date of this Order, offer
Regina Saric, Edward Saric, Keith L. Hawkinson, and Ricky
Thayer full reinstatement to the positions which each one
held prior to her/his discharge, constructive discharge or per-
manent layoff, dismissing, if necessary, anyone who subse-
quently may have been hired or assigned to her/his job. If
one or more of those jobs no longer exist, Regina Saric, Ed-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00080Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 81MDI COMMERCIAL SERVICES19If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.ward Saric, Hawkinson, and Thayer will be offered employ-ment in a substantially equivalent job, without prejudice to
seniority or other rights and privileges which would have
been enjoyed had there been no unlawful discharge, con-
structive discharge or permanent layoff.It shall be further ordered to make whole Regina Saric,Edward Saric, Keith L. Hawkinson, and Ricky Thayer for
any loss of earnings and other benefits suffered as a result
of the discrimination against each of them. It also shall be
ordered to make whole Michelle R. Bibeau, Douglas Jaeger,
Shawnee Johnson, LaVonne MacAdams, Thomas E.
Manthey, Bobbi McNeil, Anthony Parker, Michael F. Steffes,
Paul D. Thompson, and Richard A. Yuenger for any loss of
earnings and other benefits suffered as a result of delaying
their recall from temporary layoff. Backpay in each instance
shall be computed on a quarterly basis, making deduction for
interim earnings, F.W. Woolworth Co
., 90 NLRB 289(1950), and with interest to be paid on amounts owing, as
computed in New Horizons for the Retarded, 283 NLRB1173 (1987).It shall be further ordered to, within 14 days from the dateof his Order, remove from its files the verbal employee
warning record issued to Thomas E. Manthey on December
15, 1994, and, as well, all references to the unlawful dis-
charge of Regina Saric and constructive discharge of Edward
Saric on October 31, 1994, the permanent layoffs of Keith
L. Hawkinson and Ricky Thayer on January 18, 1995, and
the delayed recalls of Michelle R. Bibeau, Shawnee Johnson,
LaVonne MacAdams, Thomas E. Manthey, Bobbi McNeil,
Anthony Parker, Michael F. Steffes, Paul D. Thompson, and
Richard A. Yuenger on April 24, 1995, and of Douglas Jae-
ger on April 26, 1995. Within 3 days after removal of that
material from its files, MDI Commercial Services shall notify
each one of those employees in writing that this has been
done and that those documents shall not be used against
her/him in any way.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERThe Respondent, MDI Commercial Services, Grand Rap-ids, Minnesota, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening that it knows who has started an organiz-ing campaign for International Brotherhood of Electrical
Workers, Local 160, AFLŒCIO, or any other labor organiza-
tion, and will not tolerate such activity; threatening that em-
ployees who become involved with that, or any other, labor
organization will suffer termination or other adverse con-
sequences; threatening that the Grand Rapids facility will be
closed if employees working there select the above-named,
or any other, labor organization as their collective-bargaining
agent to represent them; coercively interrogating employees
about their union sympathies and activities; encouraging em-
ployees to abandon the above named, or any other, labor or-ganization as a collective-bargaining agent, in favor of rep-resentation by an employee committee; threatening that wage
increases and other improvements in employment terms and
conditions cannot be considered and implemented while a
union organizing campaign and a representation proceeding
are in progress; prohibiting employees from talking about the
above-named, or any other, labor organization; and engagingin surveillance of employees™ union activities.(b) Discharging Regina Saric, constructively dischargingEdward Saric, issuing warning notices to Thomas E.
Manthey, permanently laying off Keith L.Hawkinson and

Ricky Thayer, and delaying recall from layoff of Michelle
R.Bibeau, Douglas Jaeger, Shawnee Johnson, LaVonne

MacAdams, Thomas E.Manthey, Bobbi McNeil, Anthony

Parker, Michael F.Steffes, Paul D.Thompson, and Richard

A.Yuenger, or otherwise discriminating against any of those

employees, or any other employee, because of sympathy or
support for the above-named labor organization, or any other
labor organization.(c) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, offer fulland immediate reinstatement to Regina Saric, Edward Saric,
Keith L. Hawkinson, and Ricky Thayer or, if the job held
by any of them no longer exists, to a substantially equivalent
position, without prejudice to her/his seniority or any other
rights or privileges.(b) Make whole Regina Saric, Edward Saric, Keith L.Hawkinson, Ricky Thayer, Michelle R. Bibeau, Douglas Jae-
ger, Shawnee Johnson, LaVonne MacAdams, Thomas E.
Manthey, Bobbi McNeil, Anthony Parker, Michael F. Steffes,
Paul D.Thompson, and Richard A. Yuenger for any loss of

earnings and other benefits suffered as a result of the dis-
crimination directed against them in the manner set forth in
the remedy section of this decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharge of Re-
gina Saric and unlawful constructive discharge of Edward
Saric on October 31, 1994, to the unlawful warning notice
issued to Thomas E.Manthey on December 15, 1994, to the

unlawful permanent layoffs of Keith L.Hawkinson and

Ricky Thayer on January 18, 1995, and to the unlawfully de-
layed recalls of Michelle R. Bibeau, Shawnee Johnson,
LaVonne MacAdams, Thomas E. Manthey, Bobbi McNeil,
Anthony Parker, Michael F.Steffes, Paul D.Thompson, and

Richard A.Yuenger on April 24, 1995, and of Douglas Jae-

ger on April 26, 1995, and within 3 days thereafter notify
each of those employees in writing that this has been done
and that none of those acts of discrimination will be used
against any of them in any way.(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amounts of backpay due under the
terms of this Order.(e) Within 14 days after service by the Region, post at itsGrand Rapids, Minnesota, place of business copies of the at-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00081Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.™™tached notice marked ‚‚Appendix.™™20Copies of the notice,on forms provided by the Regional Director for Region 18,
after being signed by its authorized representative, shall be
posted by MDI Commercial Services and maintained by it
for 60 consecutive days in conspicuous places, including all
places where notices to employees are customarily posted. It
shall take reasonable steps to ensure that the notices are not
altered, defaced, or covered by any other material. In the
event that, during the pendency of these proceedings, it hasgone out of business or closed the Grand Rapids facility in-
volved in these proceedings, MDI Commercial Services shall
duplicate and mail, at its own expense, a copy of the notice
to all current employees and all former employees employed
by it at any time since October 31, 1994.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to steps
that it has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not found herein.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which all parties had an opportunity to presentevidence, the National Labor Relations Board has found that
we violated the National Labor Relations Act and we have
been ordered to post this Notice.The National Labor Relations Act gives all employees thefollowing rights:To organizeTo form, join or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten that we know who has started anorganizing campaign for International Brotherhood of Elec-
trical Workers, Local 160, AFL-CIO, or any other labor or-
ganization, and will not tolerate such activity.WEWILLNOT
threaten that if you become involved withthe above-named labor organization, or any other labor orga-
nization, you will suffer termination or other adverse con-
sequences.WEWILLNOT
threaten that our Grand Rapids, Minnesota,facility will be closed if you choose to be represented by theabove-named labor organization, or any other labor organiza-
tion, as your collective-bargaining agent.WEWILLNOT
coercively interrogate you about your sym-pathies for, or activities on behalf of, the above-named labor
organization, or any other labor organization.WEWILLNOT
encourage you to abandon representation bythe above-named labor organization, or any labor organiza-
tion, in favor of representation by an employee committee.WEWILLNOT
threaten that wage increases and other im-provements in employment terms and conditions cannot be
considered and implemented while a union organizing cam-
paign and a representation proceeding are in progress.WEWILLNOT
prohibit you from talking about the above-named labor organization or any other labor organization.WEWILLNOT
engage in surveillance of your activities onbehalf of the above-named labor organization or any other
labor organization.WEWILLNOT
discharge Regina Saric, constructively dis-charge Edward Saric, issue warning notices to Thomas E.
Manthey, permanently layoff Keith L. Hawkinson or Ricky
Thayer, delay recalling from layoff Michelle R. Bibeau,
Douglas Jaeger, Shawnee Johnson, LaVonne MacAdams,
Thomas E. Manthey, Bobbi McNeil, Anthony Parker, Mi-
chael F. Steffes, Paul D. Thompson, and Richard A.
Yuenger, or otherwise discriminate against any of those em-
ployees, or any other employee, because of their sympathy
for, or activities on behalf of, the above-named labor organi-
zation, or any other labor organization.WEWILLNOT
in any manner interfere with, restrain, orcoerce you in the exercise of your rights protected by the
National Labor Relations Act.WEWILL
, within 14 days from the date of this Order, offerRegina Saric, Edward Saric, Keith L. Hawkinson, and Ricky
Thayer full reinstatement to the job from which each was un-
lawfully terminated or, if one or more of those jobs no
longer exists, to a substantially equivalent position, without
prejudice to seniority or any other rights and privileges
which she/he would have enjoyed had we not unlawfully dis-
criminated against each of them .WEWILL
make whole Regina Saric, Edward Saric, KeithL. Hawkinson, Ricky Thayer, Michelle R. Bibeau, Douglas
Jaeger, Shawnee, Johnson, LaVonne MacAdams, Thomas E.
Manthey, Bobbi McNeil, Anthony Parker, Michael F. Steffes,
Paul D. Thompson, and Richard A. Yuenger for any loss of
earnings and other benefits suffered as a result of our dis-
crimination against them, plus interest on the amounts owing.WEWILL
, within 14 days from the date of this Order, re-move from our files any references to the unlawful discharge
of Regina Saric and the unlawful constructive discharge of
Edward Saric on October 31, 1994, to the unlawful warning
notice issued to Thomas E. Manthey on December 15, 1994,
to the unlawful permanent layoffs of Keith L. Hawkinson
and Ricky Thayer on January 18, 1995, and to the unlawful
delays in recalling from layoff Michelle R. Bibeau, Shawnee
Johnson, LaVonne MacAdams, Thomas E. Manthey, Bobbi
McNeil, Anthony Parker, Michael F. Steffes, Paul D.
Thompson, and Richard A. Yuenger until April 24, 1995,
and Douglas Jaeger until April 26, 1995, and WEWILL
, with-in 3 days thereafter, notify each of them in writing that this
has been done and that those unlawful acts will not be used
against any of them in any way.MDI COMMERCIALSERVICESVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00082Fmt 0610Sfmt 0610D:\NLRB\325.006APPS10PsN: APPS10
